Exhibit 10.3

 

EXECUTION VERSION

 

SECURITY AGREEMENT

 

 

among

 

 

GLOBAL CASH ACCESS HOLDINGS, INC.,

 

GLOBAL CASH ACCESS, INC.

 

CERTAIN SUBSIDIARIES OF GLOBAL CASH ACCESS HOLDINGS, INC.,

 

and

 

DEUTSCHE BANK TRUST COMPANY AMERICAS,

as COLLATERAL AGENT

 

 

--------------------------------------------------------------------------------

 

Dated as of March 1, 2011

 

--------------------------------------------------------------------------------

 

 

NEWYORK 8028595 (2K)

 

--------------------------------------------------------------------------------


 

SECURITY AGREEMENT

 

SECURITY AGREEMENT, dated as of March 1, 2011, made by each of the undersigned
assignors (each, an “Assignor” and, together with any other entity that becomes
an assignor hereunder pursuant to Section 9.12 hereof, the “Assignors”) in favor
of DEUTSCHE BANK TRUST COMPANY AMERICAS, as Collateral Agent (together with any
successor Collateral Agent, the “Collateral Agent”), for the benefit of the
Secured Creditors (as defined below).  Certain capitalized terms as used herein
are defined in Article VIII hereof.  Except as otherwise defined herein, all
capitalized terms used herein and defined in the Credit Agreement (as defined
below) shall be used herein as therein defined.

 

W I T N E S S E T H:

 

WHEREAS, Global Cash Access Holdings, Inc. (“Holdings”), Global Cash
Access, Inc. (the “Borrower”), the lenders from time to time party thereto (the
“Lenders”), and Deutsche Bank Trust Company Americas, as administrative agent
(together with any successor Administrative Agent, the “Administrative Agent”),
have entered into a Credit Agreement, dated as of March 1, 2011 (as amended,
modified, restated and/or supplemented from time to time, the “Credit
Agreement”), providing for the making of Loans to, and the issuance of, and
participation in, Letters of Credit for the account of the Borrower, all as
contemplated therein (the Lenders, each Issuing Lender, the Administrative
Agent, the Collateral Agent and each other Agent are herein called the “Lender
Creditors”);

 

WHEREAS, the Borrower and/or one or more other Credit Parties may at any time
and from time to time enter into one or more Interest Rate Protection Agreements
with one or more Lenders or any affiliate thereof (each such Lender or
affiliate, even if the respective Lender subsequently ceases to be a Lender
under the Credit Agreement for any reason, together with such Lender’s or
affiliate’s successors and assigns, if any, collectively, the “Other Creditors”
and, together with the Lender Creditors, the “Secured Creditors”, with each such
Interest Rate Protection Agreement with an Other Creditor being herein called a
“Secured Hedging Agreement”);

 

WHEREAS, pursuant to the Holdings Guaranty, Holdings has guaranteed to the
Secured Creditors the payment when due of all Guaranteed Obligations as
described therein;

 

WHEREAS, pursuant to the Subsidiaries Guaranty, each Subsidiary Guarantor has
jointly and severally guaranteed to the Secured Creditors the payment when due
of all Guaranteed Obligations as described therein;

 

WHEREAS, it is a condition precedent to the making of Loans to the Borrower and
the issuance of, and participation in, Letters of Credit for the account of the
Borrower under the Credit Agreement and to the Other Creditors entering into
Secured Hedging Agreements that each Assignor shall have executed and delivered
to the Collateral Agent this Agreement; and

 

WHEREAS, each Assignor will obtain benefits from the incurrence of Loans by the
Borrower and the issuance of, and participation in, Letters of Credit for the
account of the Borrower under the Credit Agreement and the entering into by the
Borrower and/or one or more other Credit Parties of Secured Hedging Agreements
and, accordingly, desires to execute this Agreement in order to satisfy the
condition described in the preceding paragraph and to induce the Lenders to make
Loans to the Borrower and issue, and/or participate in, Letters of Credit for
the account of the Borrower and the Other Creditors to enter into Secured
Hedging Agreements with the Borrower and/or one or more other Credit Parties;

 

2

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the benefits accruing to each Assignor, the
receipt and sufficiency of which are hereby acknowledged, each Assignor hereby
makes the following representations and warranties to the Collateral Agent for
the benefit of the Secured Creditors and hereby covenants and agrees with the
Collateral Agent for the benefit of the Secured Creditors as follows:

 

SECURITY INTERESTS

 

Grant of Security Interests.  (a)  As security for the prompt and complete
payment and performance when due of all of its Obligations, each Assignor does
hereby assign and transfer unto the Collateral Agent, and does hereby pledge and
grant to the Collateral Agent, for the benefit of the Secured Creditors, a
continuing security interest in all of the right, title and interest of such
Assignor in, to and under all of the following personal property and fixtures
(and all rights therein) of such Assignor, or in which or to which such Assignor
has any rights, in each case whether now existing or hereafter from time to time
acquired:

 

each and every Account;

 

all cash;

 

the Cash Collateral Account and all monies, securities, Instruments and other
investments deposited or required to be deposited in the Cash Collateral
Account;

 

all Chattel Paper (including, without limitation, all Tangible Chattel Paper and
all Electronic Chattel Paper);

 

all Commercial Tort Claims;

 

all computer programs of such Assignor and all intellectual property rights
therein and all other proprietary information of such Assignor, including but
not limited to Domain Names and rights in Trade Secrets;

 

Contracts, together with all Contract Rights arising thereunder;

 

all Copyrights;

 

all Equipment;

 

all Deposit Accounts and all other demand, deposit, time, savings, cash
management, passbook and similar accounts maintained by such Assignor with any
Person and all monies, securities, Instruments and other investments deposited
or required to be deposited in any of the foregoing;

 

all Documents;

 

all General Intangibles;

 

3

--------------------------------------------------------------------------------


 

all Goods;

 

all Instruments;

 

all Inventory;

 

all Investment Property;

 

all Letter-of-Credit Rights (whether or not the respective letter of credit is
evidenced by a writing);

 

all Marks, together with the registrations and right to all renewals thereof,
the goodwill of the business of such Assignor symbolized by the Marks and all
causes of action arising prior to or after the date hereof for infringement of
any of the Marks or unfair competition regarding the same;

 

all Patents, together with all causes of action arising prior to or after the
date hereof for infringement of any of the Patents or unfair competition
regarding the same;

 

all Permits;

 

all Software and all Software licensing rights, all writings, plans,
specifications and schematics, all engineering drawings, customer lists,
goodwill and licenses, and all recorded data of any kind or nature, regardless
of the medium of recording;

 

all Supporting Obligations; and

 

all Proceeds and products of any and all of the foregoing and all collateral
security and guarantees given by any Person with respect to any of the foregoing
(all of the above, the “Collateral”).

 

(b)           Notwithstanding anything herein to the contrary, in no event shall
the security interest and lien granted under Section 1.1(a) hereof attach to,
and the term “Collateral” (and the component terms thereof) shall not include,
(i) any General Intangibles or other rights arising under leases, licenses,
contracts, agreements or other documents for so long as the grant of such
security interest shall constitute or result in (A) the abandonment,
invalidation or unenforceability of any right, title or interest of any Assignor
therein, (B) a breach or termination pursuant to the terms of, or a default
under, any such General Intangible, lease, license, contract, agreement or other
document, (C) a breach of any law or regulation which prohibits the creation of
a security interest thereunder (other than to the extent that any such term
specified in clause (A), (B) or (C) above is rendered ineffective pursuant to
Sections 9-406, 9-407, 9-408 or 9-409 of the UCC (or any successor provision or
provisions) of any relevant jurisdiction or any other then-applicable law
(including the Bankruptcy Code) or principles of equity) or (D) require the
consent of a Governmental Authority to permit the grant of a security interest
therein (and such consent has not been obtained); provided, however, that such
security interest shall attach immediately at such time as the condition causing
such abandonment, invalidation, unenforceability breach or termination shall no
longer be effective and to the extent severable, shall attach immediately to any
portion of such General Intangible, lease, license, contract, agreement or other
document that does not result in any of the consequences specified in clause
(A), (B), (C) or (D) above, (ii) Pledge Agreement Collateral and (iii) the
voting Equity Interests of a Foreign Subsidiary of any Assignor in excess of 65%

 

4

--------------------------------------------------------------------------------


 

of the total combined voting power of all classes of such Subsidiary of such
Assignor entitled to vote (the assets described in clauses (i) through
(iii) hereof collectively, the “Excluded Assets”); provided that immediately
upon the amendment of the Code to allow the pledge of a greater percentage of
the Equity Interests in a Foreign Subsidiary without repatriation of earnings or
adverse tax consequences (in the reasonable judgment of such Assignor), the
Collateral shall include, and the security interest granted by each Assignor
shall attach to, such greater percentage of Equity Interests of each Foreign
Subsidiary of such Assignor.

 

(c)           The security interest of the Collateral Agent under this Agreement
extends to all Collateral which any Assignor may acquire, or with respect to
which any Assignor may obtain rights, at any time during the term of this
Agreement.

 

Power of Attorney.  Each Assignor hereby constitutes and appoints the Collateral
Agent its true and lawful attorney, irrevocably, with full power after the
occurrence of and during the continuance of an Event of Default (in the name of
such Assignor or otherwise), to act, require, demand, receive, compound and give
acquittance for any and all moneys and claims for moneys due or to become due to
such Assignor under or arising out of the Collateral, to endorse any checks or
other instruments or orders in connection therewith and to file any claims or
take any action or institute any proceedings which the Collateral Agent may deem
to be necessary or advisable to protect the interests of the Secured Creditors,
which appointment as attorney is coupled with an interest.

 

GENERAL REPRESENTATIONS, WARRANTIES AND COVENANTS

 

Each Assignor represents, warrants and covenants, which representations,
warranties and covenants shall survive execution and delivery of this Agreement,
as follows:

 

Necessary Filings.  All filings, registrations, recordings and other actions
necessary or appropriate to create, preserve and perfect the security interest
granted by such Assignor to the Collateral Agent hereby in respect of the
Collateral have been accomplished (or will be accomplished within 10 days of the
Effective Date) and the security interest granted to the Collateral Agent
pursuant to this Agreement in and to the Collateral creates a valid and,
together with all such filings, registrations, recordings and other actions, a
perfected security interest therein prior to the rights of all other Persons
therein and subject to no other Liens (other than Permitted Liens) and is
entitled to all the rights, priorities and benefits afforded by the Uniform
Commercial Code or other relevant law as enacted in any relevant jurisdiction to
perfected security interests, in each case to the extent that the Collateral
consists of the type of property in which a security interest may be perfected
by filing a financing statement under the Uniform Commercial Code as enacted in
any relevant jurisdiction or by a filing of a Grant of Security Interest in the
respective form attached hereto in the United States Patent and Trademark Office
or in the United States Copyright Office.

 

No Liens.  Such Assignor is, and as to all Collateral acquired by it from time
to time after the date hereof such Assignor will be, the owner of all Collateral
free from any Lien or other right, title or interest of any Person (other than
Permitted Liens), and such Assignor shall use commercially reasonable efforts to
defend the Collateral against all material claims and demands of all Persons at
any time claiming the same or any interest therein adverse to the Collateral
Agent.

 

Other Financing Statements.  As of the date hereof, there is no financing
statement (or similar statement or instrument of registration under the law of
any jurisdiction) covering or purporting to cover any interest of any kind in
the Collateral (other than financing statements filed in respect of

 

5

--------------------------------------------------------------------------------


 

Permitted Liens), and so long as the Termination Date has not occurred, such
Assignor will not execute or authorize to be filed in any public office any
financing statement (or similar statement or instrument of registration under
the law of any jurisdiction) or statements relating to the Collateral, except
financing statements filed or to be filed in respect of and covering the
security interests granted hereby by such Assignor or in connection with
Permitted Liens.

 

Legal Names; Type of Organization (and Whether a Registered Organization and/or
a Transmitting Utility); Jurisdiction of Organization; Location; Organizational
Identification Numbers; Federal Employer Identification Number; Changes Thereto;
etc.  The exact legal name of each Assignor, the type of organization of such
Assignor, whether or not such Assignor is a Registered Organization, the
jurisdiction of organization of such Assignor, such Assignor’s Location, the
organizational identification number (if any) of such Assignor, the Federal
Employer Identification Number (if any); and whether or not such Assignor is a
Transmitting Utility, is listed on Annex A hereto for such Assignor.  Such
Assignor shall not change its legal name, its type of organization, its status
as a Registered Organization (in the case of a Registered Organization), its
status as a Transmitting Utility or as a Person which is not a Transmitting
Utility, as the case may be, its jurisdiction of organization, its Location, its
organizational identification number (if any), or its Federal Employer
Identification Number (if any) from that used on Annex A hereto, except that any
such changes shall be permitted (so long as not in violation of the applicable
requirements of the Secured Debt Agreements and so long as same do not involve
(x) a Registered Organization ceasing to constitute same or (y) such Assignor
changing its jurisdiction of organization or Location from the United States or
a State thereof to a jurisdiction of organization or Location, as the case may
be, outside the United States or a State thereof) if (i) it shall have given to
the Collateral Agent not less than 15 days’ prior written notice of each change
to the information listed on Annex A (as adjusted for any subsequent changes
thereto previously made in accordance with this sentence), together with a
supplement to Annex A which shall correct all information contained therein for
such Assignor, and (ii) in connection with the respective such change or
changes, it shall have taken all action reasonably requested by the Collateral
Agent to maintain the security interests of the Collateral Agent in the
Collateral intended to be granted hereby at all times fully perfected and in
full force and effect.  In addition, to the extent that such Assignor does not
have an organizational identification number on the date hereof and later
obtains one, such Assignor shall promptly thereafter notify the Collateral Agent
of such organizational identification number and shall take all actions
reasonably satisfactory to the Collateral Agent to the extent necessary to
maintain the security interest of the Collateral Agent in the Collateral
intended to be granted hereby fully perfected and in full force and effect.

 

Trade Names; Etc.  Such Assignor has or operates in any jurisdiction under, or
in the preceding five years has had or has operated in any jurisdiction under,
no trade names, fictitious names or other names except its legal name as
specified in Annex A and such other trade or fictitious names as are listed on
Annex B hereto for such Assignor.  Such Assignor shall not assume or operate in
any jurisdiction under any new trade, fictitious or other name until (i) it
shall have given to the Collateral Agent not less than 15 days’ written notice
of its intention so to do, clearly describing such new name and the
jurisdictions in which such new name will be used and providing such other
information in connection therewith as the Collateral Agent may reasonably
request and (ii) with respect to such new name, it shall have taken all action
reasonably requested by the Collateral Agent to maintain the security interest
of the Collateral Agent in the Collateral intended to be granted hereby at all
times fully perfected and in full force and effect.

 

Certain Significant Transactions.  During the one year period preceding the date
of this Agreement, no Person shall have merged or consolidated with or into any
Assignor, and no Person shall have liquidated into, or transferred all or
substantially all of its assets to, any Assignor, in each case except as
described in Annex C hereto.  With respect to any transactions so described in
Annex C hereto, the respective Assignor shall have furnished such information
with respect to the Person (and the assets of

 

6

--------------------------------------------------------------------------------


 

the Person and locations thereof) which merged with or into or consolidated with
such Assignor, or was liquidated into or transferred all or substantially all of
its assets to such Assignor, and shall have furnished to the Collateral Agent
such UCC lien searches as may have been requested with respect to such Person
and its assets, to establish that no security interest (excluding Permitted
Liens) continues perfected on the date hereof with respect to any Person
described above (or the assets transferred to the respective Assignor by such
Person), including without limitation pursuant to Section 9-316(a)(3) of the
UCC.

 

Non-UCC Property and Non-Filing Collateral.  (a) The aggregate fair market value
(as determined by the Assignors in good faith) of all Collateral of the
Assignors of the types described in clauses (1), (2) and (3) of
Section 9-311(a) of the UCC does not exceed $1,000,000.  If the aggregate value
of all such property at any time owned by all Assignors exceeds $1,000,000, the
Assignors shall provide prompt written notice thereof to the Collateral Agent
and, upon the request of the Collateral Agent, the Assignors shall promptly (and
in any event within 30 days) take such actions (at their own cost and expense)
as may be required under the respective United States, State or other laws
referenced in Section 9-311(a) of the UCC to perfect the security interests
granted herein in any Collateral where the filing of a financing statement does
not perfect the security interest in such property in accordance with the
provisions of Section 9-311(a) of the UCC other than those assets as to which
the Collateral Agent shall determine that the costs of perfection are excessive
in relation to the value to be afforded thereby.

 

(b)           The aggregate fair market value of all Collateral (including,
without limitation, the aggregate balance of deposits in all Permitted
Unperfected Accounts) with respect to which the security interest of the
Collateral Agent cannot be perfected by the filing of a financing statement (the
“Non-Filing Collateral”) in which the Collateral Agent does not have a perfected
security interest does not exceed $1,000,000 (the “Deminimis Collateral”).  If
the fair market value of all Non-Filing Collateral with respect to which the
Collateral Agent does not have a perfected security interest exceeds $1,000,000,
the Assignors shall provide prompt written notice thereof to the Collateral
Agent and, upon the request of the Collateral Agent, the Assignors shall
promptly (and in any event within 30 days) take such actions (at their own cost
and expense) as may be required to perfect the security interests granted herein
in any Non-Filing Collateral such that the aggregate fair market value of
Non-Filing Collateral in which the Collateral Agent does not have a perfected
security interest is less than $1,000,000, excluding those assets as to which
the Collateral Agent shall determine that the costs of perfection are excessive
in relation to the value to be afforded thereby.  Notwithstanding any other
provision of this Agreement to the contrary, the Assignors shall not be required
to take actions to perfect the security interest in favor of the Collateral
Agent in Deminimis Collateral, and all representations and warranties made by
the Assignors with respect to the security interest in the Collateral shall be
qualified by this Section 2.7.

 

As-Extracted Collateral; Timber-to-be-Cut.  On the date hereof, such Assignor
does not own, or expect to acquire, any property which constitutes, or would
constitute, As-Extracted Collateral or Timber-to-be-Cut.  If at any time after
the date of this Agreement such Assignor owns, acquires or obtains rights to any
As-Extracted Collateral or Timber-to-be-Cut, such Assignor shall furnish the
Collateral Agent with prompt written notice thereof (which notice shall describe
in reasonable detail the As-Extracted Collateral and/or Timber-to-be-Cut and the
locations thereof) and shall take all actions as may be deemed reasonably
necessary or desirable by the Collateral Agent to perfect the security interest
of the Collateral Agent therein.

 

Collateral in the Possession of a Bailee.  If any Inventory or other Goods are
at any time in the possession of a bailee, such Assignor shall promptly notify
the Collateral Agent thereof and, if requested by the Collateral Agent, shall
use its commercially reasonable efforts to promptly obtain an acknowledgment
from such bailee, in form and substance reasonably satisfactory to the
Collateral Agent, that the bailee holds such Collateral for the benefit of the
Collateral Agent and shall act upon the instructions of the Collateral Agent,
without the further consent of such Assignor. The Collateral Agent

 

7

--------------------------------------------------------------------------------


 

agrees with such Assignor that the Collateral Agent shall not give any such
instructions unless an Event of Default has occurred and is continuing or would
occur after taking into account any action by the respective Assignor with
respect to any such bailee.

 

Recourse.  This Agreement is made with full recourse to each Assignor and
pursuant to and upon all the warranties, representations, covenants and
agreements on the part of such Assignor contained herein, in the Secured Debt
Agreements and otherwise in writing in connection herewith or therewith.

 

SPECIAL PROVISIONS CONCERNING ACCOUNTS; CONTRACT RIGHTS; INSTRUMENTS;

CHATTEL PAPER AND CERTAIN OTHER COLLATERAL

 

Additional Representations and Warranties.  As of the time when each of its
Accounts arises, each Assignor shall be deemed to have represented and warranted
that each such Account, and all records, papers and documents relating thereto
(if any) are genuine and what they purport to be, and that all papers and
documents (if any) relating thereto (i) will, to the knowledge of such Assignor,
represent the genuine, legal, valid and binding obligation of the account debtor
evidencing indebtedness unpaid and owed by the respective account debtor arising
out of the performance of labor or services or the sale or lease and delivery of
the merchandise listed therein, or both, (ii) will be the only original writings
evidencing and embodying such obligation of the account debtor named therein
(other than copies created for general accounting purposes), (iii) will, to the
knowledge of such Assignor, evidence true and valid obligations, enforceable in
accordance with their respective terms, and (iv) will be in compliance and will
conform in all material respects with all applicable federal, state and local
laws and applicable laws of any relevant foreign jurisdiction.

 

Maintenance of Records.  Each Assignor will keep and maintain at its own cost
and expense accurate records of its Accounts and Contracts, including, but not
limited to, originals of all documentation (including each Contract) with
respect thereto, records of all payments received, all credits granted thereon,
all merchandise returned and all other dealings therewith, and such Assignor
will make the same available on such Assignor’s premises to the Collateral Agent
for inspection, at such Assignor’s own cost and expense, at any and all
reasonable times upon prior notice to such Assignor and otherwise in accordance
with the Credit Agreement.

 

Direction to Account Debtors; Contracting Parties; etc. Upon the occurrence and
during the continuance of an Event of Default, if the Collateral Agent so
directs any Assignor, such Assignor agrees (x) to cause all payments on account
of the Accounts and Contracts to be made directly to the Cash Collateral
Account, (y) that the Collateral Agent may, at its option, directly notify the
obligors with respect to any Accounts and/or under any Contracts to make
payments with respect thereto as provided in the preceding clause (x), and
(z) that the Collateral Agent may enforce collection of any such Accounts and
Contracts and may adjust, settle or compromise the amount of payment thereof, in
the same manner and to the same extent as such Assignor.  Without notice to or
assent by any Assignor, the Collateral Agent may, upon the occurrence and during
the continuance of an Event of Default, apply any or all amounts then in, or
thereafter deposited in, the Cash Collateral Account toward the payment of the
Obligations in the manner provided in Section 6.4 of this Agreement.  The
reasonable costs and expenses of collection (including reasonable attorneys’
fees), whether incurred by an Assignor or the Collateral Agent, shall be borne
by the relevant Assignor.  The Collateral Agent shall deliver a copy of each
notice referred to in the preceding clause (y) to the relevant Assignor,
provided that (x) the failure by the Collateral Agent to so notify such Assignor
shall not affect the effectiveness of such notice or the other rights of the
Collateral Agent created by this Section 3.3 and (y) no such notice shall be
required if an

 

8

--------------------------------------------------------------------------------


 

Event of Default of the type described in Section 11.05 of the Credit Agreement
has occurred and is continuing.

 

Modification of Terms; etc.  Except in accordance with such Assignor’s
reasonable business judgment or as permitted by Section 3.5, no Assignor shall
rescind or cancel any indebtedness evidenced by any Account or under any
Contract, or modify any material term thereof or make any material adjustment
with respect thereto, or extend or renew the same, or compromise or settle any
material dispute, claim, suit or legal proceeding relating thereto, or sell any
Account or Contract, or interest therein, without the prior written consent of
the Collateral Agent not to be unreasonably withheld.

 

Collection.  Each Assignor shall endeavor in accordance with reasonable business
practices to cause to be collected from the account debtor named in each of its
Accounts or obligor under any Contract, as and when due (including, without
limitation, amounts which are delinquent, such amounts to be collected in
accordance with generally accepted lawful collection procedures) any and all
amounts owing under or on account of such Account or Contract, and apply
forthwith upon receipt thereof all such amounts as are so collected to the
outstanding balance of such Account or under such Contract.  Except as otherwise
directed by the Collateral Agent after the occurrence and during the
continuation of an Event of Default, any Assignor may allow in the ordinary
course of business as adjustments to amounts owing under its Accounts and
Contracts (i) an extension or renewal of the time or times of payment, or
settlement for less than the total unpaid balance, which such Assignor finds
appropriate in accordance with reasonable business judgment and (ii) a refund or
credit due as a result of returned or damaged merchandise or improperly
performed services or for other reasons which such Assignor finds appropriate in
accordance with reasonable business judgment.  The reasonable costs and expenses
(including, without limitation, reasonable attorneys’ fees) of collection,
whether incurred by an Assignor or the Collateral Agent, shall be borne by the
relevant Assignor.

 

Instruments.  If any Assignor owns or acquires Instruments constituting
Collateral that are in the aggregate in excess of $1,000,000 (other than
(x) checks and other payment instruments received and collected in the ordinary
course of business and (y) any Instrument subject to pledge pursuant to the
Pledge Agreement), such Assignor will within 10 Business Days notify the
Collateral Agent thereof, and upon request by the Collateral Agent will promptly
deliver such Instrument to the Collateral Agent appropriately endorsed to the
order of the Collateral Agent.

 

Assignors Remain Liable Under Accounts.  Anything herein to the contrary
notwithstanding, the Assignors shall remain liable under each of the Accounts to
observe and perform all of the conditions and obligations to be observed and
performed by it thereunder, all in accordance with the terms of any agreement
giving rise to such Accounts.  Neither the Collateral Agent nor any other
Secured Creditor shall have any obligation or liability under any Account (or
any agreement giving rise thereto) by reason of or arising out of this Agreement
or the receipt by the Collateral Agent or any other Secured Creditor of any
payment relating to such Account pursuant hereto, nor shall the Collateral Agent
or any other Secured Creditor be obligated in any manner to perform any of the
obligations of any Assignor under or pursuant to any Account (or any agreement
giving rise thereto), to make any payment, to make any inquiry as to the nature
or the sufficiency of any payment received by them or as to the sufficiency of
any performance by any party under any Account (or any agreement giving rise
thereto), to present or file any claim, to take any action to enforce any
performance or to collect the payment of any amounts which may have been
assigned to them or to which they may be entitled at any time or times.

 

Assignors Remain Liable Under Contracts.  Anything herein to the contrary
notwithstanding, the Assignors shall remain liable under each of the Contracts
to observe and perform all of the conditions and obligations to be observed and
performed by them thereunder, all in accordance with and pursuant to the terms
and provisions of each Contract.  Neither the Collateral Agent nor any

 

9

--------------------------------------------------------------------------------


 

other Secured Creditor shall have any obligation or liability under any Contract
by reason of or arising out of this Agreement or the receipt by the Collateral
Agent or any other Secured Creditor of any payment relating to such Contract
pursuant hereto, nor shall the Collateral Agent or any other Secured Creditor be
obligated in any manner to perform any of the obligations of any Assignor under
or pursuant to any Contract, to make any payment, to make any inquiry as to the
nature or the sufficiency of any performance by any party under any Contract, to
present or file any claim, to take any action to enforce any performance or to
collect the payment of any amounts which may have been assigned to them or to
which they may be entitled at any time or times.

 

Deposit Accounts; Etc.  (a) No Assignor maintains, or at any time after the date
of this Agreement shall establish or maintain, any demand, time, savings,
passbook or similar account, except for (x) such accounts maintained with a bank
(as defined in Section 9-102 of the UCC) whose jurisdiction (determined in
accordance with Section 9-304 of the UCC) is within a State of the United States
or (y) such accounts listed on Annex D hereto and in existence on the date
hereof and any new Permitted Unperfected Account acceptable to the Collateral
Agent in its sole discretion, in each case, that are maintained with a bank (as
defined in Section 9-102 of the UCC) whose jurisdiction (determined in
accordance with Section 9-304 of the UCC) is outside of the United States. Annex
D hereto accurately sets forth, as of the date of this Agreement, for each
Assignor, each Deposit Account maintained by such Assignor (including a
description thereof and the respective account number), the name of the
respective bank with which such Deposit Account is maintained, and the
jurisdiction of the respective bank with respect to such Deposit Account.  For
each Deposit Account (other than a Permitted Unperfected Account, the Cash
Collateral Account or any other Deposit Account maintained with the Collateral
Agent), the respective Assignor shall cause the bank with which the Deposit
Account is maintained to execute and deliver to the Collateral Agent, within 30
days after the date of this Agreement (as such date may be extended from time to
time by the Collateral Agent in its sole discretion) or, if later, at the time
of the establishment of the respective Deposit Account, a “control agreement” in
form and substance reasonably acceptable to the Collateral Agent.  If any bank
with which a Deposit Account is maintained refuses to, or does not, enter into
such a “control agreement”, then the respective Assignor shall promptly (and in
any event within 30 days after the date of this Agreement (as such date may be
extended from time to time by the Collateral Agent in its sole discretion) or,
if later, 30 days after the establishment of such account (as such date may be
extended from time to time by the Collateral Agent in its sole discretion))
close the respective Deposit Account and transfer all balances therein to the
Cash Collateral Account or another Deposit Account meeting the requirements of
this Section 3.9.  If any bank with which a Deposit Account (other than a
Permitted Unperfected Account) is maintained refuses to subordinate all its
claims with respect to such Deposit Account to the Collateral Agent’s security
interest therein on terms satisfactory to the Collateral Agent, then the
Collateral Agent, at its option, may (x) require that such Deposit Account be
terminated in accordance with the immediately preceding sentence or (y) agree to
a “control agreement” without such subordination, provided that in such event
the Collateral Agent may at any time, at its option, subsequently require that
such Deposit Account be terminated (within 30 days after notice from the
Collateral Agent (as such time period may be extended from time to time by the
Collateral Agent in its sole discretion)) in accordance with the requirements of
the immediately preceding sentence.

 

(b) After the date of this Agreement, no Assignor shall establish any new
demand, time, savings, passbook or similar account, except for Deposit Accounts
established and maintained with banks and meeting the requirements of preceding
clause (a).  At the time any such Deposit Account is established, the
appropriate “control agreement” shall be entered into in accordance with the
requirements of preceding clause (a) and the respective Assignor shall furnish
to the Collateral Agent a supplement to Annex D hereto containing the relevant
information with respect to the respective Deposit Account and the bank with
which same is established.

 

10

--------------------------------------------------------------------------------


 

Letter-of-Credit Rights.  If any Assignor is at any time a beneficiary under a
letter of credit with a stated amount of $1,000,000 or more, such Assignor shall
promptly notify the Collateral Agent thereof and, at the request of the
Collateral Agent, such Assignor shall, pursuant to an agreement in form and
substance reasonably satisfactory to the Collateral Agent, use commercially
reasonable efforts to (i) arrange for the issuer and any confirmer of such
letter of credit to consent to an assignment to the Collateral Agent of the
proceeds of any drawing under such letter of credit or (ii) arrange for the
Collateral Agent to become the transferee beneficiary of such letter of credit,
with the Collateral Agent agreeing, in each case, that the proceeds of any
drawing under the letter of credit are to be (x) remitted to such Assignor
within one Business Day if no Event of Default has occurred and is continuing,
or (y) applied as provided in this Agreement after the occurrence and during the
continuance of an Event of Default.

 

Commercial Tort Claims.  All Commercial Tort Claims of each Assignor in
existence on the date of this Agreement are described in Annex E hereto.  If any
Assignor shall at any time after the date of this Agreement acquire a Commercial
Tort Claim in an amount (taking the greater of the aggregate claimed damages
thereunder or the reasonably estimated value thereof) of $1,000,000 or more,
such Assignor shall promptly notify the Collateral Agent thereof in a writing
signed by such Assignor and describing the details thereof and shall grant to
the Collateral Agent in such writing a security interest therein and in the
proceeds thereof, all upon the terms of this Agreement, with such writing to be
in form and substance reasonably satisfactory to the Collateral Agent.

 

Chattel Paper.  Upon the request of the Collateral Agent made at any time or
from time to time, each Assignor shall promptly furnish to the Collateral Agent
a list of all Electronic Chattel Paper held or owned by such Assignor. 
Furthermore, if requested by the Collateral Agent, each Assignor shall promptly
take all actions which are reasonably practicable so that the Collateral Agent
has “control” of all Electronic Chattel Paper in accordance with the
requirements of Section 9-105 of the UCC.  Each Assignor will promptly (and in
any event within 10 days) following any request by the Collateral Agent, deliver
all of its Tangible Chattel Paper to the Collateral Agent.

 

Further Actions.  Each Assignor will, at its own expense, make, execute,
endorse, acknowledge, file and/or deliver to the Collateral Agent from time to
time such schedules, confirmatory assignments, conveyances, financing
statements, transfer endorsements, certificates and other assurances or
instruments and take such further steps, including any and all actions as may be
necessary or required under the Federal Assignment of Claims Act, relating to
its Accounts, Contracts, Instruments and other property or rights covered by the
security interest hereby granted, as the Collateral Agent may reasonably
require.

 

SPECIAL PROVISIONS CONCERNING INTELLECTUAL PROPERTY

 

Additional Representations and Warranties.  Each of Annexes F, G, and H,
respectively, contains a complete and accurate list of all (a) registered Marks
and applications therefor, and material unregistered Marks; (b) Domain Names;
(c) issued Patents and applications therefor owned by each Assignor; and
(d) registered Copyrights and applications therefore; in each case indicating
the owner, title or mark, application or registration number, and accompanying
dates. Each Assignor represents and warrants that it is the true and lawful
owner of and has the right to use the Marks, Domain Names, Patents, and
Copyrights listed in Annexes F, G, and H hereto for such Assignor.  Each
Assignor represents and warrants that all registrations and issuances listed in
Annexes F, G, and H are valid, subsisting, have not been canceled and that such
Assignor is not aware of any third-party claim that any of said registrations or
issuances is invalid or unenforceable, and is not aware that there is any reason
that

 

11

--------------------------------------------------------------------------------


 

any of said registrations or issuances is invalid or unenforceable, and is not
aware that there is any reason that any application for registration or issuance
listed in Annexes F, G, or H will not mature into a registration or issuance. To
each Assignor’s knowledge, no third party is infringing, misappropriating, or
otherwise violating such Assignor’s rights in any Mark, Domain Name, Patent,
Copyright, Trade Secret, or other intellectual property.  Each Assignor agrees
to prosecute diligently in accordance with reasonable business practices any
Person infringing, misappropriating, or otherwise violating such Assignor’s
rights in any Mark, Domain Name, Patent, Copyright, Trade Secret, or other
intellectual property in any manner that could reasonably be expected to have a
Material Adverse Effect.

 

Non-Infringement.  Each Assignor represents and warrants that, except as could
not reasonably be expected, either individually or in the aggregate, to have a
Material Adverse Effect, each Assignor owns, is licensed to use or otherwise has
the right to use, all marks, domain names, patents, trademarks, trade secrets,
and other intellectual property that it uses.  Each Assignor further warrants
that it has no knowledge of any third party claim received by it that such
Assignor or any aspect of such Assignor’s present or contemplated business
operations (i) infringes or will infringe any trademark, service mark, trade
name, patent, or copyright, (ii) has misappropriated any trade secret or other
proprietary information, or (iii) otherwise violates or will violate any other
intellectual property right of any other Person other than as could not, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

Licenses and Assignments.  Except as otherwise permitted by the Secured Debt
Agreements, each Assignor hereby agrees not to divest itself of any right under
any Mark, Domain Name, Patent, Copyright, or Trade Secret absent prior written
approval of the Collateral Agent.

 

Notification of Infringements.  Each Assignor agrees, promptly upon learning
thereof, to notify the Collateral Agent in writing of the name and address of,
and to furnish such pertinent information that may be available with respect to,
any party who such Assignor believes is, or may be, infringing,
misappropriating, or otherwise violating any of such Assignor’s rights in and to
any Mark, Domain Name, Patent, Copyright, Trade Secret, or other intellectual
property in any manner that could reasonably be expected to have a Material
Adverse Effect, or with respect to any party claiming that any Assignor or any
aspect of such Assignor’s present or contemplated business infringes,
misappropriates, or otherwise violates in any material respect any property
right of that party.

 

Preservation of Marks and Domain Names.  Each Assignor agrees to use its Marks
and Domain Names that are material to such Assignor’s business in interstate
commerce during the time in which this Agreement is in effect and to take all
such other actions as are reasonably necessary to preserve such Marks as
trademarks or service marks under the laws of the United States (other than any
such Marks which in the reasonable business judgment of such Assignor are not
necessary in its business or operations).

 

Maintenance of Registrations and Issuances; Prosecution of Applications.  Each
Assignor shall, at its own expense, (a) diligently process all documents
reasonably required to maintain all registrations for Marks, Domain Name, and
Copyrights, and all issued Patents, including but not limited to affidavits of
use and applications for renewals of registration in the United States Patent
and Trademark Office for all of its material registered Marks and Copyrights and
issued Patents, and (b) diligently prosecute all material applications for
Marks, Patents, and Copyrights listed in Annexes F, G, and H hereto for such
Assignor; and in each case, shall pay all fees and disbursements in connection
therewith and shall not abandon any such filing or affidavit of use, any such
application of renewal, or any other such application prior to the exhaustion of
all administrative and judicial remedies without prior written consent of the
Collateral Agent (other than with respect to registrations and applications
deemed by such Assignor in its reasonable business judgment to be no longer
prudent to pursue).

 

12

--------------------------------------------------------------------------------


 

Future Intellectual Property Rights.  If any Assignor files a Patent application
or an application for registration of any Mark or Copyright, or any of the
foregoing is acquired by any Assignor, or any Mark or Copyright registration or
Patent is issued hereafter to any Assignor as a result of any application now or
hereafter pending before the United States Patent and Trademark Office or the
United States Copyright Office, or any Domain Name is registered by Assignor, or
any of the foregoing is acquired by any Assignor, then on or prior to the date
of the delivery of the immediately proceeding compliance certificate required to
be delivered pursuant to Section 9.01(e) of the Credit Agreement, such Assignor
shall deliver to the Collateral Agent a copy of such registration certificate or
similar indicia of ownership, and a grant of a security interest in such Mark,
Domain Name, Patent, or Copyright to the Collateral Agent and at the expense of
such Assignor, confirming the grant of a security interest in such Mark, Domain
Name, Patent, or Copyright to the Collateral Agent hereunder, the form of such
security to be substantially in the form of Annex I hereto or in such other form
as may be reasonably satisfactory to the Collateral Agent.

 

Remedies.  If an Event of Default shall occur and be continuing, the Collateral
Agent may, by written notice to the relevant Assignor, take any or all of the
following actions:  (i) declare the entire right, title and interest of such
Assignor in and to each of the Marks,  Domain Names, Patents, Copyrights, and
Trade Secrets, together with all rights of protection to the same, vested in the
Collateral Agent for the benefit of the Secured Creditors, in which event such
rights, title and interest shall immediately vest, in the Collateral Agent for
the benefit of the Secured Creditors, and the Collateral Agent shall be entitled
to exercise the power of attorney referred to in Section 4.1 hereof to execute,
cause to be acknowledged and notarized and record said absolute assignment with
the applicable agency or registrar; (ii) take and use or sell the Marks or
Domain Names and the goodwill of such Assignor’s business symbolized by the
Marks or Domain Names and the right to carry on the business and use the assets
of such Assignor in connection with which the Marks or Domain Names have been
used; (iii) take and use or sell the Copyrights, Patents, and Trade Screts; and
(iv) direct such Assignor to refrain, in which event such Assignor shall
refrain, from using the Marks or Domain Names in any manner whatsoever, directly
or indirectly, and such Assignor shall execute such further documents that the
Collateral Agent may reasonably request to further confirm this and to transfer
ownership of the Marks, Domain Names, Patents, Copyrights, and Trade Secrets and
registrations and any pending trademark applications in the United States Patent
and Trademark Office, the United States Copyright Office, or applicable Domain
Name registrar to the Collateral Agent.   Each Assignor hereby grants to the
Collateral Agent an absolute power of attorney to sign, upon the occurrence and
during the continuance of an Event of Default, any document which may be
required by the United States Patent and Trademark Office, United States
Copyright Office or similar registrar in order to effect an absolute assignment
of all right, title and interest in each Mark, Domain Name, Patent, and/or
Copyright and record the same.

 

PROVISIONS CONCERNING ALL COLLATERAL

 

Protection of Collateral Agent’s Security.  Except as otherwise permitted by the
Secured Debt Agreements, each Assignor will do nothing to impair the rights of
the Collateral Agent in the Collateral.  Each Assignor will at all times
maintain insurance, at such Assignor’s own expense to the extent and in the
manner provided in the Secured Debt Agreements.  Except to the extent otherwise
permitted to be retained by such Assignor or applied by such Assignor pursuant
to the terms of the Secured Debt Agreements, the Collateral Agent shall, at the
time any proceeds of such insurance are distributed to the Secured Creditors,
apply such proceeds in accordance with Section 6.4 hereof.  Each Assignor
assumes all liability and responsibility in connection with the Collateral
acquired by it and the liability of such Assignor to pay the Obligations shall
in no way be affected or diminished by reason of

 

13

--------------------------------------------------------------------------------


 

the fact that such Collateral may be lost, destroyed, stolen, damaged or for any
reason whatsoever unavailable to such Assignor.

 

Warehouse Receipts Non-Negotiable.  To the extent practicable, each Assignor
agrees that if any warehouse receipt or receipt in the nature of a warehouse
receipt is issued with respect to any of its Inventory, such Assignor shall
request that such warehouse receipt or receipt in the nature thereof shall not
be “negotiable” (as such term is used in Section 7-104 of the Uniform Commercial
Code as in effect in any relevant jurisdiction or under other relevant law).

 

Additional Information.  Each Assignor will, at its own expense, from time to
time upon the reasonable request of the Collateral Agent, promptly (and in any
event within 15 Business Days after its receipt of the respective request)
furnish to the Collateral Agent such information with respect to the Collateral
(including the identity of the Collateral or such components thereof as may have
been requested by the Collateral Agent, the value and location of such
Collateral, etc.) as may be requested by the Collateral Agent.  Without limiting
the forgoing, each Assignor agrees that it shall promptly (and in any event
within 15 Business Days after its receipt of the respective request) furnish to
the Collateral Agent such updated Annexes hereto as may from time to time be
reasonably requested by the Collateral Agent.

 

Further Actions.  Each Assignor will, at its own expense and upon the reasonable
request of the Collateral Agent, make, execute, endorse, acknowledge, file
and/or deliver to the Collateral Agent from time to time such lists,
descriptions and designations of its Collateral, warehouse receipts, receipts in
the nature of warehouse receipts, bills of lading, documents of title, vouchers,
invoices, schedules, confirmatory assignments, conveyances, financing
statements, transfer endorsements, certificates, reports and other assurances or
instruments and take such further steps relating to the Collateral and other
property or rights covered by the security interest hereby granted, which the
Collateral Agent deems reasonably appropriate or advisable to perfect, preserve
or protect its security interest in the Collateral.

 

Financing Statements.  Each Assignor agrees to execute and deliver to the
Collateral Agent such financing statements, in form reasonably acceptable to the
Collateral Agent, as the Collateral Agent may from time to time reasonably
request or as are reasonably necessary or desirable in the opinion of the
Collateral Agent to establish and maintain a valid, enforceable, perfected
security interest in the Collateral as provided herein and the other rights and
security contemplated hereby.  Each Assignor will pay any applicable filing
fees, recordation taxes and related expenses relating to its Collateral.  Each
Assignor hereby authorizes the Collateral Agent to file any such financing
statements without the signature of such Assignor where permitted by law (and
such authorization includes describing the Collateral as “all assets” of such
Assignor).

 

REMEDIES UPON OCCURRENCE OF AN EVENT OF DEFAULT

 

Remedies; Obtaining the Collateral Upon Default. Each Assignor agrees that, if
any Event of Default shall have occurred and be continuing, then and in every
such case, the Collateral Agent, in addition to any rights now or hereafter
existing under applicable law and under the other provisions of this Agreement,
shall have all rights as a secured creditor under any UCC, and such additional
rights and remedies to which a secured creditor is entitled under the laws in
effect in all relevant jurisdictions and may:

 

14

--------------------------------------------------------------------------------


 

personally, or by agents or attorneys, immediately take possession of the
Collateral or any part thereof, from such Assignor or any other Person who then
has possession of any part thereof with or without notice or process of law, and
for that purpose may enter upon such Assignor’s premises where any of the
Collateral is located and remove the same and use in connection with such
removal any and all services, supplies, aids and other facilities of such
Assignor;

 

instruct the obligor or obligors on any agreement, instrument or other
obligation (including, without limitation, the Accounts and the Contracts)
constituting the Collateral to make any payment required by the terms of such
agreement, instrument or other obligation directly to the Collateral Agent and
may exercise any and all remedies of such Assignor in respect of such
Collateral;

 

instruct all banks which have entered into a control agreement with the
Collateral Agent to transfer all monies, securities and instruments held by such
depositary bank to the Cash Collateral Account;

 

sell, assign or otherwise liquidate any or all of the Collateral or any part
thereof in accordance with Section 6.2 hereof, or direct such Assignor to sell,
assign or otherwise liquidate any or all of the Collateral or any part thereof,
and, in each case, take possession of the proceeds of any such sale or
liquidation;

 

take possession of the Collateral or any part thereof, by directing such
Assignor in writing to deliver the same to the Collateral Agent at any
reasonable place or places designated by the Collateral Agent, in which event
such Assignor shall at its own expense:

 

(x)            forthwith cause the same to be moved to the place or places so
designated by the Collateral Agent and there delivered to the Collateral Agent;

 

(y)           store and keep any Collateral so delivered to the Collateral Agent
at such place or places pending further action by the Collateral Agent as
provided in Section 6.2 hereof; and

 

(z)            while the Collateral shall be so stored and kept, provide such
security and maintenance services as shall be reasonably necessary to protect
the same and to preserve and maintain it in good condition;

 

license or sublicense, whether on an exclusive or nonexclusive basis, any Marks,
Domain Names, Patents or Copyrights included in the Collateral for such term and
on such conditions and in such manner as the Collateral Agent shall in its sole
judgment determine;

 

apply any monies constituting Collateral or proceeds thereof in accordance with
the provisions of Section 6.4; and

 

take any other action as specified in clauses (1) through (5), inclusive, of
Section 9-607 of the UCC;

 

it being understood that each Assignor’s obligation so to deliver the Collateral
is of the essence of this Agreement and that, accordingly, upon application to a
court of equity having jurisdiction, the Collateral

 

15

--------------------------------------------------------------------------------


 

Agent shall be entitled to a decree requiring specific performance by such
Assignor of said obligation.  By accepting the benefits of this Agreement and
each other Security Document, the Secured Creditors expressly acknowledge and
agree that this Agreement and each other Security Document may be enforced only
by the action of the Collateral Agent acting upon the instructions of the
Required Secured Creditors and that no other Secured Creditor shall have any
right individually to seek to enforce or to enforce this Agreement or to realize
upon the security to be granted hereby, it being understood and agreed that such
rights and remedies may be exercised by the Collateral Agent for the benefit of
the Secured Creditors upon the terms of this Agreement and the other Security
Documents.

 

Remedies; Disposition of the Collateral.  (a)   If any Event of Default shall
have occurred and be continuing, then any Collateral repossessed by the
Collateral Agent under or pursuant to Section 6.1 hereof and any other
Collateral whether or not so repossessed by the Collateral Agent, may be sold,
assigned, leased or otherwise disposed of under one or more contracts or as an
entirety, and without the necessity of gathering at the place of sale the
property to be sold, and in general in such manner, at such time or times, at
such place or places and on such terms as the Collateral Agent may, in
compliance with any mandatory requirements of applicable law, determine to be
commercially reasonable.  Any of the Collateral may be sold, leased or otherwise
disposed of, in the condition in which the same existed when taken by the
Collateral Agent or after any overhaul or repair at the expense of the relevant
Assignor which the Collateral Agent shall determine to be commercially
reasonable.  Any such sale, lease or other disposition may be effected by means
of a public disposition or private disposition, effected in accordance with the
applicable requirements (in each case if and to the extent applicable) of
Sections 9-610 through 9-613 of the UCC and/or such other mandatory requirements
of applicable law as may apply to the respective disposition.  The Collateral
Agent may, without notice or publication, adjourn any public or private
disposition or cause the same to be adjourned from time to time by announcement
at the time and place fixed for the disposition, and such disposition may be
made at any time or place to which the disposition may be so adjourned.  To the
extent permitted by any such requirement of law, the Collateral Agent may bid
for and become the purchaser (and may pay all or any portion of the purchase
price by crediting Obligations against the purchase price) of the Collateral or
any item thereof, offered for disposition in accordance with this Section 6.2
without accountability to the relevant Assignor.  If, under applicable law, the
Collateral Agent shall be permitted to make disposition of the Collateral within
a period of time which does not permit the giving of notice to the relevant
Assignor as hereinabove specified, the Collateral Agent need give such Assignor
only such notice of disposition as shall be required by such applicable law. 
Each Assignor agrees to do or cause to be done all such other acts and things as
may be reasonably necessary to make such disposition or dispositions of all or
any portion of the Collateral valid and binding and in compliance with any and
all applicable laws, regulations, orders, writs, injunctions, decrees or awards
of any and all courts, arbitrators or governmental instrumentalities, domestic
or foreign, having jurisdiction over any such sale or sales, all at such
Assignor’s expense.

 

(b)           Without limiting the generality of the foregoing, if an Event of
Default shall have occurred and be continuing, each of the Assignors shall take
any action which the Collateral Agent may reasonably request in order to effect
the transfer of control or assignment to the Collateral Agent, or to such one or
more third Persons as such Assignor may designate, or to a combination of the
foregoing, of all Collateral controlled by such Assignor.

 

Waiver of Claims.  Except as otherwise provided in this Agreement, EACH ASSIGNOR
HEREBY WAIVES, TO THE EXTENT PERMITTED BY APPLICABLE LAW, NOTICE AND JUDICIAL
HEARING IN CONNECTION WITH THE COLLATERAL AGENT’S TAKING POSSESSION OR THE
COLLATERAL AGENT’S DISPOSITION OF ANY OF THE COLLATERAL, INCLUDING, WITHOUT
LIMITATION, ANY AND ALL PRIOR NOTICE AND HEARING FOR ANY PREJUDGMENT REMEDY OR
REMEDIES, and each Assignor hereby further waives, to the extent permitted by
law:

 

16

--------------------------------------------------------------------------------


 

all damages occasioned by such taking of possession or any such disposition
except any damages which are the direct result of the Collateral Agent’s gross
negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final and non-appealable decision);

 

all other requirements as to the time, place and terms of sale or other
requirements with respect to the enforcement of the Collateral Agent’s rights
hereunder; and

 

all rights of redemption, appraisement, valuation, stay, extension or moratorium
now or hereafter in force under any applicable law in order to prevent or delay
the enforcement of this Agreement or the absolute sale of the Collateral or any
portion thereof, and each Assignor, for itself and all who may claim under it,
insofar as it or they now or hereafter lawfully may, hereby waives the benefit
of all such laws.

 

Any sale of, or the grant of options to purchase, or any other realization upon,
any Collateral shall operate to divest all right, title, interest, claim and
demand, either at law or in equity, of the relevant Assignor therein and
thereto, and shall be a perpetual bar both at law and in equity against such
Assignor and against any and all Persons claiming or attempting to claim the
Collateral so sold, optioned or realized upon, or any part thereof, from,
through and under such Assignor.

 

Application of Proceeds.  (a) All moneys collected by the Collateral Agent (or,
to the extent the Pledge Agreement or any other Security Document requires
proceeds of collateral under such other Security Document to be applied in
accordance with the provisions of this Agreement, the Pledgee or collateral
agent under such other Security Document) upon any sale or other disposition of
the Collateral, together with all other moneys received by the Collateral Agent
hereunder, shall be applied as follows:

 

first, to the payment of all amounts owing the Collateral Agent of the type
described in clauses (iii), (iv) and (v) of the definition of “Obligations”;

 

second, to the extent proceeds remain after the application pursuant to the
preceding clause (i), to the payment of all amounts owing to any Agent of the
type described in clauses (v) and (vi) of the definition of “Obligations”;

 

third, to the extent proceeds remain after the application pursuant to the
preceding clause (i) and (ii) an amount equal to the outstanding Primary
Obligations shall be paid to the Secured Creditors as provided in
Section 6.4(e) hereof, with each Secured Creditor receiving an amount equal to
its outstanding Primary Obligations or, if the proceeds are insufficient to pay
in full all such Primary Obligations, its Pro Rata Share of the amount remaining
to be distributed;

 

fourth, to the extent proceeds remain after the application pursuant to the
preceding clauses (i) through (iii), inclusive, an amount equal to the
outstanding Secondary Obligations shall be paid to the Secured Creditors as
provided in Section 6.4(e) hereof, with each Secured Creditor receiving an
amount equal to its outstanding Secondary Obligations or, if the proceeds are
insufficient to pay in full all such Secondary Obligations, its Pro Rata Share
of the amount remaining to be distributed; and

 

17

--------------------------------------------------------------------------------


 

fifth, to the extent proceeds remain after the application pursuant to the
preceding clauses (i) through (iv), inclusive, and following the termination of
this Agreement pursuant to Section 9.8(a) hereof, to the relevant Assignor or to
whomever may be lawfully entitled to receive such surplus.

 

(b)           For purposes of this Agreement, (x) “Pro Rata Share” shall mean,
when calculating a Secured Creditor’s portion of any distribution or amount,
that amount (expressed as a percentage) equal to a fraction the numerator of
which is the then unpaid amount of such Secured Creditor’s Primary Obligations
or Secondary Obligations, as the case may be, and the denominator of which is
the then outstanding amount of all Primary Obligations or Secondary Obligations,
as the case may be, (y) “Primary Obligations” shall mean (i) in the case of the
Credit Document Obligations, all principal of, premium, fees and interest on,
all Loans, all Unpaid Drawings, the Stated Amount of all outstanding Letters of
Credit and all Fees and (ii) in the case of the Other Obligations, all amounts
due under each Secured Hedging Agreement (other than indemnities, fees
(including, without limitation, attorneys’ fees) and similar obligations and
liabilities) and (z) “Secondary Obligations” shall mean all Obligations other
than Primary Obligations.

 

(c)           When payments to Secured Creditors are based upon their respective
Pro Rata Shares, the amounts received by such Secured Creditors hereunder shall
be applied (for purposes of making determinations under this Section 6.4 only)
(i) first, to their Primary Obligations and (ii) second, to their Secondary
Obligations.  If any payment to any Secured Creditor of its Pro Rata Share of
any distribution would result in overpayment to such Secured Creditor, such
excess amount shall instead be distributed in respect of the unpaid Primary
Obligations or Secondary Obligations, as the case may be, of the other Secured
Creditors, with each Secured Creditor whose Primary Obligations or Secondary
Obligations, as the case may be, have not been paid in full to receive an amount
equal to such excess amount multiplied by a fraction the numerator of which is
the unpaid Primary Obligations or Secondary Obligations, as the case may be, of
such Secured Creditor and the denominator of which is the unpaid Primary
Obligations or Secondary Obligations, as the case may be, of all Secured
Creditors entitled to such distribution.

 

(d)           Each of the Secured Creditors, by their acceptance of the benefits
hereof and of the other Credit Documents, agrees and acknowledges that if the
Lender Creditors receive a distribution on account of undrawn amounts with
respect to Letters of Credit issued under the Credit Agreement (which shall only
occur after all outstanding Revolving Loans and Swingline Loans under the Credit
Agreement and Unpaid Drawings have been paid in full), such amounts shall be
paid to the Administrative Agent under the Credit Agreement and held by it, for
the equal and ratable benefit of the Lender Creditors, as cash security for the
repayment of Obligations owing to the Lender Creditors as such.  If any amounts
are held as cash security pursuant to the immediately preceding sentence, then
upon the termination of all outstanding Letters of Credit under the Credit
Agreement, and after the application of all such cash security to the repayment
of all Obligations owing to the Lender Creditors after giving effect to the
termination of all such Letters of Credit, if there remains any excess cash,
such excess cash shall be returned by the Administrative Agent to the Collateral
Agent for distribution in accordance with Section 6.4(a) hereof.

 

(e)           All payments required to be made hereunder shall be made (x) if to
the Lender Creditors, to the Administrative Agent for the account of the Lender
Creditors and (y) if to the Other Creditors, to the trustee, paying agent or
other similar representative (each, a “Representative”) for the Other Creditors
or, in the absence of such a Representative, directly to the Other Creditors.

 

(f)            For purposes of applying payments received in accordance with
this Section 6.4, the Collateral Agent shall be entitled to rely upon (i) the
Administrative Agent and (ii) the Representative

 

18

--------------------------------------------------------------------------------


 

or, in the absence of such a Representative, upon the Other Creditors for a
determination (which the Administrative Agent, each Representative and the Other
Creditors agree (or shall agree) to provide upon request of the Collateral
Agent) of the outstanding Primary Obligations and Secondary Obligations owed to
the Lender Creditors or the Other Creditors, as the case may be.  Unless it has
received written notice from a Lender Creditor or an Other Creditor to the
contrary, the Administrative Agent and each Representative, in furnishing
information pursuant to the preceding sentence, and the Collateral Agent, in
acting hereunder, shall be entitled to assume that no Secondary Obligations are
outstanding.  Unless it has written notice from an Other Creditor to the
contrary, the Collateral Agent, in acting hereunder, shall be entitled to assume
that no Secured Hedging Agreements are in existence.

 

(g)           It is understood that the Assignors shall remain jointly and
severally liable to the extent of any deficiency between the amount of the
proceeds of the Collateral and the aggregate amount of the Obligations.

 

Remedies Cumulative.  Each and every right, power and remedy hereby specifically
given to the Collateral Agent shall be in addition to every other right, power
and remedy specifically given to the Collateral Agent under this Agreement, the
other Secured Debt Agreements or now or hereafter existing at law, in equity or
by statute and each and every right, power and remedy whether specifically
herein given or otherwise existing may be exercised from time to time or
simultaneously and as often and in such order as may be deemed expedient by the
Collateral Agent.  All such rights, powers and remedies shall be cumulative and
the exercise or the beginning of the exercise of one shall not be deemed a
waiver of the right to exercise any other or others.  No delay or omission of
the Collateral Agent in the exercise of any such right, power or remedy and no
renewal or extension of any of the Obligations shall impair any such right,
power or remedy or shall be construed to be a waiver of any Default or Event of
Default or an acquiescence thereof.  No notice to or demand on any Assignor in
any case shall entitle it to any other or further notice or demand in similar or
other circumstances or constitute a waiver of any of the rights of the
Collateral Agent to any other or further action in any circumstances without
notice or demand.  In the event that the Collateral Agent shall bring any suit
to enforce any of its rights hereunder and shall be entitled to judgment, then
in such suit the Collateral Agent may recover reasonable expenses, including
reasonable attorneys’ fees, and the amounts thereof shall be included in such
judgment.

 

Discontinuance of Proceedings.  In case the Collateral Agent shall have
instituted any proceeding to enforce any right, power or remedy under this
Agreement by foreclosure, sale, entry or otherwise, and such proceeding shall
have been discontinued or abandoned for any reason or shall have been determined
adversely to the Collateral Agent, then and in every such case the relevant
Assignor, the Collateral Agent and each holder of any of the Obligations shall
be restored to their former positions and rights hereunder with respect to the
Collateral subject to the security interest created under this Agreement, and
all rights, remedies and powers of the Collateral Agent shall continue as if no
such proceeding had been instituted.

 

INDEMNITY

 

Indemnity.  (a)  Each Assignor jointly and severally agrees to indemnify,
reimburse and hold the Collateral Agent, each other Secured Creditor, in each
case in its capacity as such, and their respective successors, assigns,
employees, affiliates and agents (hereinafter in this Section 7.1 referred to
individually as “Indemnitee,” and collectively as “Indemnitees”) harmless from
any and all liabilities, obligations, damages, injuries, penalties, claims,
demands, actions, suits, judgments and any and all costs, expenses or
disbursements (including reasonable attorneys’ fees and expenses) (for the
purposes of this

 

19

--------------------------------------------------------------------------------


 

Section 7.1 the foregoing are collectively called “expenses”) of whatsoever kind
and nature imposed on, asserted against or incurred by any of the Indemnitees in
any way relating to or arising out of this Agreement, any other Secured Debt
Agreement or any other document executed in connection herewith or therewith or
in any other way connected with the administration of the transactions
contemplated hereby or thereby or the enforcement of any of the terms of, or the
preservation of any rights under any thereof, or in any way relating to or
arising out of the manufacture, ownership, ordering, purchase, delivery,
control, acceptance, lease, financing, possession, operation, condition, sale,
return or other disposition, or use of the Collateral (including, without
limitation, latent or other defects, whether or not discoverable), the violation
of the laws of any country, state or other governmental body or unit, any tort
(including, without limitation, claims arising or imposed under the doctrine of
strict liability, or for or on account of injury to or the death of any Person
(including any Indemnitee), or property damage), or contract claim; provided
that no Indemnitee shall be indemnified pursuant to this Section 7.1(a) for
losses, damages or liabilities to the extent caused by the gross negligence or
willful misconduct of such Indemnitee (as determined by a court of competent
jurisdiction in a final and non-appealable decision).  Each Assignor agrees that
upon written notice by any Indemnitee of the assertion of such a liability,
obligation, damage, injury, penalty, claim, demand, action, suit or judgment,
the relevant Assignor shall assume full responsibility for the defense thereof. 
Each Indemnitee agrees to use its best efforts to promptly notify the relevant
Assignor of any such assertion of which such Indemnitee has knowledge.

 

(b)           Without limiting the application of Section 7.1(a) hereof, each
Assignor agrees, jointly and severally, to pay or reimburse the Collateral Agent
for any and all reasonable fees, costs and expenses of whatever kind or nature
incurred in connection with the creation, preservation or protection of the
Collateral Agent’s Liens on, and security interest in, the Collateral,
including, without limitation, all fees and taxes in connection with the
recording or filing of instruments and documents in public offices, payment or
discharge of any taxes or Liens upon or in respect of the Collateral, premiums
for insurance with respect to the Collateral and all other fees, costs and
expenses in connection with protecting, maintaining or preserving the Collateral
and the Collateral Agent’s interest therein, whether through judicial
proceedings or otherwise, or in defending or prosecuting any actions, suits or
proceedings arising out of or relating to the Collateral.

 

(c)           Without limiting the application of Section 7.1(a) or (b) hereof,
each Assignor agrees, jointly and severally, to pay, indemnify and hold each
Indemnitee harmless from and against any loss, costs, damages and expenses which
such Indemnitee may suffer, expend or incur in consequence of or growing out of
any representation given or made by any Assignor in this Agreement, any other
Secured Debt Agreement or in any writing contemplated by or made or delivered
pursuant to or in connection with this Agreement or any other Secured Debt
Agreement proving to be untrue in any material respect on the date given or
made.

 

(d)          If and to the extent that the obligations of any Assignor under
this Section 7.1 are unenforceable for any reason, such Assignor hereby agrees
to make the maximum contribution to the payment and satisfaction of such
obligations which is permissible under applicable law.

 

Indemnity Obligations Secured by Collateral; Survival.  Any amounts paid by any
Indemnitee as to which such Indemnitee has the right to reimbursement shall
constitute Obligations secured by the Collateral.  The indemnity obligations of
each Assignor contained in this Article VII shall continue in full force and
effect notwithstanding the full payment of all of the other Obligations and
notwithstanding the full payment of all the Notes issued, and Loans made, under
the Credit Agreement, the termination of all Letters of Credit issued under the
Credit Agreement, the termination of all Secured Hedging Agreements and the
payment of all other Obligations and notwithstanding the discharge thereof and
the occurrence of the Termination Date.

 

20

--------------------------------------------------------------------------------


 

DEFINITIONS

 

The following terms shall have the meanings herein specified.  Such definitions
shall be equally applicable to the singular and plural forms of the terms
defined.

 

“Account” shall mean any “account” as such term is defined in the Uniform
Commercial Code as in effect on the date hereof in the State of New York, and in
any event shall include but shall not be limited to, all rights to payment of
any monetary obligation, whether or not earned by performance, (i) for property
that has been or is to be sold, leased, licensed, assigned or otherwise disposed
of, (ii) for services rendered or to be rendered, (iii) for a policy of
insurance issued or to be issued, (iv) for a secondary obligation incurred or to
be incurred, (v) for energy provided or to be provided, (vi) for the use or hire
of a vessel under a charter or other contract, (vii) arising out of the use of a
credit or charge card or information contained on or for use with the card, or
(viii) as winnings in a lottery or other game of chance operated or sponsored by
a State, governmental unit of a State, or person licensed or authorized to
operate the game by a State or governmental unit of a State.  Without limiting
the foregoing, the term “account” shall include all Health-Care-Insurance
Receivables.

 

“Administrative Agent” shall have the meaning provided in the recitals of this
Agreement.

 

“Agreement” shall mean this Security Agreement, as the same may be amended,
modified, restated and/or supplemented from time to time in accordance with its
terms.

 

“As-Extracted Collateral” shall mean “as-extracted collateral” as such term is
defined in the Uniform Commercial Code as in effect on the date hereof in the
State of New York.

 

“Assignor” shall have the meaning provided in the first paragraph of this
Agreement.

 

“Borrower” shall have the meaning provided in the recitals of this Agreement.

 

“Cash Collateral Account” shall mean a non-interest bearing cash collateral
account maintained with, and in the sole dominion and control of, the Collateral
Agent for the benefit of the Secured Creditors.

 

“Chattel Paper” shall mean “chattel paper” as such term is defined in the
Uniform Commercial Code as in effect on the date hereof in the State of New
York.  Without limiting the foregoing, the term “Chattel Paper” shall in any
event include all Tangible Chattel Paper and all Electronic Chattel Paper.

 

“Class” shall have the meaning provided in Section 9.2 of this Agreement.

 

“Collateral” shall have the meaning provided in Section 1.1(a) of this
Agreement.

 

“Collateral Agent” shall have the meaning provided in the first paragraph of
this Agreement.

 

“Commercial Tort Claims” shall mean “commercial tort claims” as such term is
defined in the Uniform Commercial Code as in effect on the date hereof in the
State of New York.

 

21

--------------------------------------------------------------------------------


 

“Contract Rights” shall mean all rights of any Assignor under each Contract,
including, without limitation, (i) any and all rights to receive and demand
payments under any or all Contracts, (ii) any and all rights to receive and
compel performance under any or all Contracts and (iii) any and all other
rights, interests and claims now existing or in the future arising in connection
with any or all Contracts.

 

“Contracts” shall mean all contracts between any Assignor and one or more
additional parties (including, without limitation, any Interest Rate Protection
Agreements, Other Hedging Agreements, licensing agreements and any partnership
agreements, joint venture agreements and limited liability company agreements).

 

“Copyrights” shall mean all United States and foreign copyrights now or
hereafter owned by any Assignor, including all registrations of any copyrights
in the United States Copyright Office or any foreign equivalent office, as well
as all applications for copyright registrations now or hereafter made with the
United States Copyright Office or any foreign equivalent office by any Assignor.

 

“Credit Agreement” shall have the meaning provided in the recitals of this
Agreement.

 

“Credit Document Obligations” shall have the meaning provided in the definition
of “Obligations” in this Article VIII.

 

“Deposit Accounts” shall mean all “deposit accounts” as such term is defined in
the Uniform Commercial Code as in effect on the date hereof in the State of New
York.

 

“Documents” shall mean “documents” as such term is defined in the Uniform
Commercial Code as in effect on the date hereof in the State of New York.

 

“Domain Names” shall mean all Internet domain names and associated URL addresses
in or to which any Assignor now or hereafter has any right, title or interest.

 

“Electronic Chattel Paper” shall mean “electronic chattel paper” as such term is
defined in the Uniform Commercial Code as in effect on the date hereof in the
State of New York.

 

“Equipment” shall mean any “equipment” as such term is defined in the Uniform
Commercial Code as in effect on the date hereof in the State of New York, and in
any event, shall include, but shall not be limited to, all machinery, equipment,
furnishings, fixtures and vehicles now or hereafter owned by any Assignor and
any and all additions, substitutions and replacements of any of the foregoing
and all accessions thereto, wherever located, together with all attachments,
components, parts, equipment and accessories installed thereon or affixed
thereto.

 

“Excluded Assets” shall have the meaning provided in Section 1.1(b) of this
Agreement.

 

“Event of Default” shall mean any Event of Default under, and as defined in, the
Credit Agreement and shall in any event include, without limitation, any payment
default on any of the Obligations after the expiration of any applicable grace
period.

 

“General Intangibles” shall mean “general intangibles” as such term is defined
in the Uniform Commercial Code as in effect on the date hereof in the State of
New York.

 

“Goods” shall mean “goods” as such term is defined in the Uniform Commercial
Code as in effect on the date hereof in the State of New York.

 

22

--------------------------------------------------------------------------------


 

“Health-Care-Insurance Receivable” shall mean any “health-care-insurance
receivable” as such term is defined in the Uniform Commercial Code as in effect
on the date hereof in the State of New York.

 

“Holdings” shall have the meaning provided in the recitals of this Agreement.

 

“Indemnitee” shall have the meaning provided in Section 7.1(a) of this
Agreement.

 

“Instrument” shall mean “instruments” as such term is defined in the Uniform
Commercial Code as in effect on the date hereof in the State of New York.

 

“Inventory” shall mean merchandise, inventory and goods, and all additions,
substitutions and replacements thereof and all accessions thereto, wherever
located, together with all goods, supplies, incidentals, packaging materials,
labels, materials and any other items used or usable in manufacturing,
processing, packaging or shipping same, in all stages of production from raw
materials through work in process to finished goods, and all products and
proceeds of whatever sort and wherever located any portion thereof which may be
returned, rejected, reclaimed or repossessed by the Collateral Agent from any
Assignor’s customers, and shall specifically include all “inventory” as such
term is defined in the Uniform Commercial Code as in effect on the date hereof
in the State of New York.

 

“Investment Property” shall mean “investment property” as such term is defined
in the Uniform Commercial Code as in effect on the date hereof in the State of
New York.

 

“Lender Creditors” shall have the meaning provided in the recitals of this
Agreement.

 

“Lenders” shall have the meaning provided in the recitals of this Agreement.

 

“Letter-of-Credit Rights” shall mean “letter-of-credit rights” as such term is
defined in the Uniform Commercial Code as in effect on the date hereof in the
State of New York.

 

“Location” of any Assignor, shall mean such Assignor’s “location” as determined
pursuant to Section 9-307 of the UCC.

 

“Marks” shall mean all United States and foreign trademarks, service marks and
trade names now owned or hereafter acquired by any Assignor, including all
registrations and applications for registration of any trademarks and service
marks now owned or hereafter acquired by any Assignor that are registered or
filed in the United States Patent and Trademark Office or the equivalent thereof
in any state of the United States or any equivalent foreign office or agency, as
well as all unregistered trademarks and service marks used by an Assignor and
any trade dress including logos, designs, fictitious business names and other
business identifiers used by any Assignor.

 

“Obligations” shall mean and include, as to any Assignor, all of the following:

 

(i)  the full and prompt payment when due (whether at stated maturity, by
acceleration or otherwise) of all obligations, liabilities and indebtedness
(including, without limitation, principal, premium, interest (including, without
limitation, all interest that accrues after the commencement of any case,
proceeding or other action relating to the bankruptcy, insolvency,
reorganization or similar proceeding of any Assignor at the rate provided for in
the respective documentation, whether or not a claim for post-petition interest
is allowed in any such proceeding), reimbursement obligations under Letters of
Credit, fees, costs and indemnities) of such Assignor to the Lender Creditors,
whether now existing or hereafter incurred under, arising out of, or in
connection with, each Credit Document to which

 

23

--------------------------------------------------------------------------------


 

such Assignor is a party (including, without limitation, in the event such
Assignor is a Guarantor, all such obligations, liabilities and indebtedness of
such Assignor under its Guaranty) and the due performance and compliance by such
Assignor with all of the terms, conditions and agreements contained in each such
Credit Document (all such obligations, liabilities and indebtedness under this
clause (i), except to the extent consisting of obligations or indebtedness with
respect to Secured Hedging Agreements, being herein collectively called the
“Credit Document Obligations”);

 

(ii) the full and prompt payment when due (whether at stated maturity, by
acceleration or otherwise) of all obligations, liabilities and indebtedness
(including, without limitation, all interest that accrues after the commencement
of any case, proceeding or other action relating to the bankruptcy, insolvency,
reorganization or similar proceeding of any Assignor at the rate provided for in
the respective documentation, whether or not a claim for post-petition interest
is allowed in any such proceeding) owing by such Assignor to the Other
Creditors, now existing or hereafter incurred under, arising out of or in
connection with any Secured Hedging Agreement, whether such Secured Hedging
Agreement is now in existence or hereinafter arising (including, without
limitation, in the case of a Assignor that is a Guarantor, all obligations,
liabilities and indebtedness of such Assignor under its Guaranty in respect of
the Secured Hedging Agreements), and the due performance and compliance by such
Assignor with all of the terms, conditions and agreements contained in each such
Secured Hedging Agreement (all such obligations, liabilities and indebtedness
under this clause (ii) being herein collectively called the “Other
Obligations”);

 

(iii) any and all sums advanced by the Collateral Agent in order to preserve the
Collateral or preserve its security interest in the Collateral;

 

(iv) in the event of any proceeding for the collection or enforcement of any
indebtedness, obligations, or liabilities of such Assignor referred to in
clauses (i) and (ii) above, after an Event of Default shall have occurred and be
continuing, the reasonable expenses of retaking, holding, preparing for sale or
lease, selling or otherwise disposing of or realizing on the Collateral, or of
any exercise by the Collateral Agent of its rights hereunder, together with
reasonable attorneys’ fees and court costs;

 

(v) all amounts paid by any Indemnitee as to which such Indemnitee has the right
to reimbursement under Section 7.1 of this Agreement; and

 

(vi) all amounts owing to any Agent pursuant to any of the Credit Documents in
its capacity as such;

 

it being acknowledged and agreed that the “Obligations” shall include extensions
of credit of the types described above, whether outstanding on the date of this
Agreement or extended from time to time after the date of this Agreement.

 

“Other Creditors” shall have the meaning provided in the recitals of this
Agreement.

 

“Other Obligations” shall have the meaning provided in the definition of
“Obligations” in this Article VIII.

 

“Patents” shall mean all United States and foreign patents in or to which any
Assignor now or hereafter has any right, title or interest, and all divisions,
continuations (including, but not limited to, continuations-in-parts) and
improvements thereof, as well as all applications for patents now or hereafter
made by any Assignor.

 

24

--------------------------------------------------------------------------------


 

“Permitted Unperfected Account” shall mean, with respect to any Assignor, any
Deposit Account of such Assignor maintained with a bank (as defined in
Section 9-102 of the UCC) whose jurisdiction (determined in accordance with
Section 9-304 of the UCC) is outside of the United States and that contains a
balance of deposits equal to or less than $400,000; provided that such Deposit
Account shall not cease to be a Permitted Unperfected Account if it contains a
balance greater than $400,000 for not longer than 5 consecutive Business Days
and provided that the balance of deposits in all such Deposit Accounts of the
Assignors combined shall not exceed $1,000,000 in the aggregate at anytime. The
Permitted Unperfected Accounts of the Assignors as of the Effective Date are so
indicated on Annex D hereto.

 

“Permits” shall mean, to the extent permitted to be assigned by the terms
thereof or by applicable law, all licenses, permits, rights, orders, variances,
franchises or authorizations of or from any governmental authority or agency.

 

“Primary Obligations” shall have the meaning provided in Section 6.4(b) of this
Agreement.

 

“Pro Rata Share” shall have the meaning provided in Section 6.4(b) of this
Agreement.

 

“Proceeds” shall mean all “proceeds” as such term is defined in the Uniform
Commercial Code as in effect in the State of New York on the date hereof and, in
any event, shall also include, but not be limited to, (i) any and all proceeds
of any insurance, indemnity, warranty or guaranty payable to the Collateral
Agent or any Assignor from time to time with respect to any of the Collateral,
(ii) any and all payments (in any form whatsoever) made or due and payable to
any Assignor from time to time in connection with any requisition, confiscation,
condemnation, seizure or forfeiture of all or any part of the Collateral by any
governmental authority (or any person acting under color of governmental
authority) and (iii) any and all other amounts from time to time paid or payable
under or in connection with any of the Collateral.

 

“Registered Organization” shall have the meaning provided in the Uniform
Commercial Code as in effect in the State of New York.

 

“Representative” shall have the meaning provided in Section 6.4(e) of this
Agreement.

 

“Required Secured Creditors” shall mean (i) at any time when any Credit Document
Obligations or Letters of Credit are outstanding or any Commitments under the
Credit Agreement exist, the Required Lenders (or, to the extent provided in
Section 13.12 of the Credit Agreement, each of the Lenders) and (ii) at any time
after all of the Credit Document Obligations have been paid in full and all
Commitments under the Credit Agreement have been terminated and no further
Commitments and Letters of Credit may be provided thereunder, the holders of a
majority of the Other Obligations.

 

“Requisite Creditors” shall have the meaning provided in Section 9.2 of this
Agreement.

 

“Secondary Obligations” shall have the meaning provided in Section 6.4(b) of
this Agreement.

 

“Secured Creditors” shall have the meaning provided in the recitals of this
Agreement.

 

“Secured Debt Agreements” shall mean and include this Agreement, the other
Credit Documents and each Secured Hedging Agreement.

 

25

--------------------------------------------------------------------------------


 

“Secured Hedging Agreement” shall have the meaning provided in the recitals to
this Agreement.

 

“Software” shall mean “software” as such term is defined in the Uniform
Commercial Code as in effect on the date hereof in the State of New York.

 

“Supporting Obligations” shall mean any “supporting obligation” as such term is
defined in the Uniform Commercial Code as in effect on the date hereof in the
State of New York, now or hereafter owned by any Assignor, or in which any
Assignor has any rights, and, in any event, shall include, but shall not be
limited to all of such Assignor’s rights in any Letter-of-Credit Right or
secondary obligation that supports the payment or performance of, and all
security for, any Account, Chattel Paper, Document, General
Intangible, Instrument or Investment Property.

 

“Tangible Chattel Paper” shall mean “tangible chattel paper” as such term is
defined in the Uniform Commercial Code as in effect on the date hereof in the
State of New York.

 

“Termination Date” shall have the meaning provided in Section 9.8(a) of this
Agreement.

 

“Timber-to-be-Cut” shall mean “timber-to-be-cut” as such term is defined in the
Uniform Commercial Code as in effect on the date hereof in the State of New
York.

 

“Trade Secrets” shall mean any secretly held existing engineering or other data,
information, procedures and other know-how relating to the design, manufacture,
assembly, installation, use, operation, marketing, sale and/or servicing of any
products or business of an Assignor, worldwide, whether written or not.

 

“Transmitting Utility” shall have the meaning given such term in
Section 9-102(a)(80) of the UCC.

 

“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the relevant jurisdiction.

 

MISCELLANEOUS

 

Notices.  Except as otherwise specified herein, all notices, requests, demands
or other communications to or upon the respective parties hereto shall be sent
or delivered by mail, telegraph, telex, telecopy, cable or courier service and
all such notices and communications shall, when mailed, telegraphed, telexed,
telecopied, or cabled or sent by courier, be effective when deposited in the
mails, delivered to the telegraph company, cable company or overnight courier,
as the case may be, or sent by telex or telecopier, except that notices and
communications to the Collateral Agent or any Assignor shall not be effective
until received by the Collateral Agent or such Assignor, as the case may be. 
All notices and other communications shall be in writing and addressed as
follows:

 

(a)                                  if to any Assignor, c/o:

 

Global Cash Access, Inc.

 

26

--------------------------------------------------------------------------------


 

3525 E. Post Road

 

Las Vegas, NV 89120

 

Attention: Chief Financial Officer

and General Counsel

Telephone No.:                             

Telecopier No.:                             

 

(b)                             if to the Collateral Agent, at:

 

Deutsche Bank Trust Company Americas

 

60 Wall Street

 

New York, New York, 10005

 

Attention: Mary Kay Coyle

 

Telephone No.:  212-250-6039

 

Telecopier No.:  212-797-5690

 

(c)                                  if to any Lender Creditor (other than the
Collateral Agent), at such address as such Lender Creditor shall have specified
in the Credit Agreement;

 

(d)                                 if to any Other Creditor, at such address as
such Other Creditor shall have specified in writing to each Assignor and the
Collateral Agent;

 

or at such other address or addressed to such other individual as shall have
been furnished in writing by any Person described above to the party required to
give notice hereunder.

 

Waiver; Amendment.  Except as provided in Sections 9.8 and 9.12, none of the
terms and conditions of this Agreement may be changed, waived, modified or
varied in any manner whatsoever unless in writing duly signed by each Assignor
directly affected thereby (it being understood that the addition or release of
any Assignor hereunder shall not constitute a change, waiver, discharge or
termination affecting any Assignor other than the Assignor so added or released)
and the Collateral Agent (with the written consent of the Required Secured
Creditors); provided, however, that any change, waiver, modification or variance
affecting the rights and benefits of a single Class of Secured Creditors (and
not all Secured Creditors in a like or similar manner) also shall require the
written consent of the Requisite Creditors of such affected Class.  For the
purpose of this Agreement, the term “Class” shall mean each class of Secured
Creditors, i.e., whether (x) the Lender Creditors as holders of the Credit
Document Obligations or (y) the Other Creditors as the holders of the Other
Obligations.  For the purpose of this Agreement, the term “Requisite Creditors”
of any Class shall mean each of (x) with respect to the Credit Document
Obligations, the Required Lenders (or, to the extent provided in Section 13.12
of the Credit

 

27

--------------------------------------------------------------------------------


 

Agreement, each of the Lenders), and (y) with respect to the Other Obligations,
the holders of at least a majority of all Other Obligations outstanding from
time to time.

 

Obligations Absolute.  The obligations of each Assignor hereunder shall remain
in full force and effect without regard to, and shall not be impaired by,
(a) any bankruptcy, insolvency, reorganization, arrangement, readjustment,
composition, liquidation or the like of such Assignor; (b) any exercise or
non-exercise, or any waiver of, any right, remedy, power or privilege under or
in respect of this Agreement or any other Secured Debt Agreement; or (c) any
amendment to or modification of any Secured Debt Agreement or any security for
any of the Obligations; whether or not such Assignor shall have notice or
knowledge of any of the foregoing.

 

Successors and Assigns.  This Agreement shall create a continuing security
interest in the Collateral and shall (i) remain in full force and effect,
subject to release and/or termination as set forth in Section 9.8, (ii) be
binding upon each Assignor, its successors and assigns; provided, however, that
no Assignor shall assign any of its rights or obligations hereunder without the
prior written consent of the Collateral Agent (with the prior written consent of
the Required Secured Creditors), and (iii) inure, together with the rights and
remedies of the Collateral Agent hereunder, to the benefit of the Collateral
Agent, the other Secured Creditors and their respective successors, transferees
and assigns. All agreements, statements, representations and warranties made by
each Assignor herein or in any certificate or other instrument delivered by such
Assignor or on its behalf under this Agreement shall be considered to have been
relied upon by the Secured Creditors and shall survive the execution and
delivery of this Agreement and the other Secured Debt Agreements regardless of
any investigation made by the Secured Creditors or on their behalf.

 

Headings Descriptive.  The headings of the several sections of this Agreement
are inserted for convenience only and shall not in any way affect the meaning or
construction of any provision of this Agreement.

 

GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL. 
(a) THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF THE STATE OF NEW
YORK.  ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY
OTHER CREDIT DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR
OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, AND, BY EXECUTION
AND DELIVERY OF THIS AGREEMENT, EACH ASSIGNOR HEREBY IRREVOCABLY ACCEPTS FOR
ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE
NON-EXCLUSIVE JURISDICTION OF THE AFORESAID COURTS.  EACH ASSIGNOR HEREBY
FURTHER IRREVOCABLY WAIVES ANY CLAIM THAT ANY SUCH COURTS LACK JURISDICTION OVER
SUCH ASSIGNOR, AND AGREES NOT TO PLEAD OR CLAIM IN ANY LEGAL ACTION OR
PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT BROUGHT
IN ANY OF THE AFORESAID COURTS THAT ANY SUCH COURT LACKS JURISDICTION OVER SUCH
ASSIGNOR.  EACH ASSIGNOR FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS
OUT OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE
MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO
ANY SUCH ASSIGNOR AT ITS ADDRESS FOR NOTICES AS PROVIDED IN SECTION 9.1 ABOVE,
SUCH SERVICE TO BECOME EFFECTIVE 30 DAYS AFTER SUCH MAILING.  EACH ASSIGNOR
HEREBY IRREVOCABLY WAIVES ANY OBJECTION TO SUCH SERVICE OF PROCESS AND FURTHER
IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY ACTION OR PROCEEDING
COMMENCED HEREUNDER OR UNDER ANY OTHER CREDIT DOCUMENT

 

28

--------------------------------------------------------------------------------


 

THAT SUCH SERVICE OF PROCESS WAS IN ANY WAY INVALID OR INEFFECTIVE.  NOTHING
HEREIN SHALL AFFECT THE RIGHT OF THE COLLATERAL AGENT UNDER THIS AGREEMENT, OR
ANY SECURED CREDITOR, TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR
TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANY ASSIGNOR IN ANY
OTHER JURISDICTION.

 

(b)                                 EACH ASSIGNOR HEREBY IRREVOCABLY WAIVES ANY
OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF
THE AFORESAID ACTIONS OR PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS
AGREEMENT OR ANY OTHER CREDIT DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN
CLAUSE (a) ABOVE AND HEREBY FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD
OR CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY
SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

(c)                                  EACH OF THE PARTIES TO THIS AGREEMENT
HEREBY IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE OTHER CREDIT
DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

 

Assignor’s Duties.  It is expressly agreed, anything herein contained to the
contrary notwithstanding, that each Assignor shall remain liable to perform all
of the obligations, if any, assumed by it with respect to the Collateral and the
Collateral Agent shall not have any obligations or liabilities with respect to
any Collateral by reason of or arising out of this Agreement, nor shall the
Collateral Agent be required or obligated in any manner to perform or fulfill
any of the obligations of any Assignor under or with respect to any Collateral.

 

Termination; Release.  (a)   After the Termination Date, this Agreement shall
terminate (provided that all indemnities set forth herein including, without
limitation in Section 7.1 hereof, shall survive such termination) and the
Collateral Agent, at the request and expense of the respective Assignor, will
promptly execute and deliver to such Assignor a proper instrument or instruments
(including Uniform Commercial Code termination statements on form UCC-3)
acknowledging the satisfaction and termination of this Agreement, and will duly
assign, transfer and deliver to such Assignor (without recourse and without any
representation or warranty) such of the Collateral as may be in the possession
of the Collateral Agent and as has not theretofore been sold or otherwise
applied or released pursuant to this Agreement.  As used in this Agreement,
“Termination Date” shall mean the date upon which the Total Commitment under the
Credit Agreement has been terminated and all Loans thereunder have been repaid
in full, all Letters of Credit issued under the Credit Agreement have been
terminated and all Obligations then due and payable have been paid in full
(other than inchoate indemnification obligations).  For purposes of determining
the Termination Date, the Collateral Agent shall be entitled to rely upon a
certificate of the chief financial officer of Holdings stating the aggregate
amount of Other Obligations then due and payable.

 

(b)                                 In the event that any part of the Collateral
is sold or otherwise disposed of (to a Person other than a Credit Party) (x) at
any time prior to the time at which all Credit Document Obligations have been
paid in full and all Commitments and Letters of Credit under the Credit
Agreement have been terminated, in connection with a sale or disposition
permitted by Section 10.02 of the Credit Agreement or is otherwise released at
the direction of the Required Lenders (or all the Lenders if required by
Section 13.12 of the Credit Agreement) or (y) at any time thereafter, to the
extent permitted by the other Secured Debt Agreements, and in the case of
clauses (x) and (y), the proceeds of such sale or disposition (or from such
release) are applied in accordance with the terms of the Credit Agreement or

 

29

--------------------------------------------------------------------------------


 

such other Secured Debt Agreement, as the case may be, to the extent required to
be so applied, the Collateral Agent, at the request and expense of such
Assignor, will duly release from the security interest created hereby (and will
execute and deliver such documentation, including termination or partial release
statements and the like in connection therewith) and assign, transfer and
deliver to such Assignor (without recourse and without any representation or
warranty) such of the Collateral as is then being (or has been) so sold or
otherwise disposed of, or released, and as may be in the possession of the
Collateral Agent and has not theretofore been released pursuant to this
Agreement.  Furthermore, upon the release of any Subsidiary Guarantor from the
Subsidiaries Guaranty in accordance with the provisions thereof, such Assignor
(and the Collateral at such time assigned by the respective Assignor pursuant
hereto) shall be released from this Agreement.

 

(c)                                  At any time that an Assignor desires that
the Collateral Agent take any action to acknowledge or give effect to any
release of Collateral pursuant to the foregoing Section 9.8(a) or (b), such
Assignor shall deliver to the Collateral Agent a certificate signed by a
principal executive officer, chief financial officer, treasurer or general
counsel of such Assignor stating that the release of the respective Collateral
is permitted pursuant to such Section 9.8(a) or (b).  At any time that the
Borrower or the respective Assignor desires that a Subsidiary of the Borrower
which has been released from the Subsidiaries Guaranty be released hereunder as
provided in the last sentence of Section 9.8(b), it shall deliver to the
Collateral Agent a certificate signed by a principal executive officer, chief
financial officer, treasurer or general counsel of the Borrower and the
respective Assignor stating that the release of the respective Assignor (and its
Collateral) is permitted pursuant to such Section 10.8(b). If reasonably
requested by the Collateral Agent (although the Collateral Agent shall have no
obligation to make such request), the relevant Assignor shall furnish
appropriate legal opinions (from counsel, reasonably acceptable to the
Collateral Agent) to the effect set forth in this Section 9.8(c).

 

(d)                                 The Collateral Agent shall have no liability
whatsoever to any other Secured Creditor as the result of any release of
Collateral by it in accordance with (or which the Collateral Agent in good faith
believes to be in accordance with) this Section 9.8.

 

Counterparts.  This Agreement may be executed in any number of counterparts and
by the different parties hereto on separate counterparts, each of which when so
executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument.  A set of counterparts executed by all
the parties hereto shall be lodged with the Borrower and the Collateral Agent.

 

Severability.  Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

The Collateral Agent and the other Secured Creditors.  The Collateral Agent will
hold in accordance with this Agreement all items of the Collateral at any time
received under this Agreement.  It is expressly understood and agreed that the
obligations of the Collateral Agent as holder of the Collateral and interests
therein and with respect to the disposition thereof, and otherwise under this
Agreement, are only those expressly set forth in this Agreement and in
Section 12 of the Credit Agreement.  The Collateral Agent shall act hereunder on
the terms and conditions set forth herein and in Section 12 of the Credit
Agreement.

 

Additional Assignors.  It is understood and agreed that any Subsidiary Guarantor
that desires to become an Assignor hereunder, or is required to execute a
counterpart of this Agreement after

 

30

--------------------------------------------------------------------------------


 

the date hereof pursuant to the requirements of the Credit Agreement or any
other Credit Document, shall become an Assignor hereunder by (x) executing a
counterpart hereof and delivering same to the Collateral Agent or by executing a
joinder agreement and delivering same to the Collateral Agent, in each case as
may be requested by (and in form and substance satisfactory to) the Collateral
Agent, (y) delivering supplements to Annexes A through H, inclusive, hereto as
are necessary to cause such Annexes to be complete and accurate with respect to
such additional Assignor on such date and (z) taking all actions as specified in
this Agreement as would have been taken by such Assignor had it been an original
party to this Agreement, in each case with all documents required above to be
delivered to the Collateral Agent and with all documents and actions required
above to be taken to the reasonable satisfaction of the Collateral Agent.

 

[Remainder of this page intentionally left blank; signature page follows]

 

31

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers as of the date first above
written.

 

 

GLOBAL CASH ACCESS HOLDINGS, INC., as
an Assignor

 

 

 

 

 

By:

/s/ Global Cash Access Holdings, Inc.

 

 

Global Cash Access Holdings, Inc.

 

 

Assignor

 

 

 

GLOBAL CASH ACCESS, INC.,
as an Assignor

 

 

 

By:

/s/ Global Cash Access, Inc.

 

 

Global Cash Access, Inc.

 

 

Assignor

 

 

 

 

 

CENTRAL CREDIT, LLC,
as an Assignor

 

 

 

 

By:

/s/ Central Credit, LLC

 

 

Central Credit, LLC

 

 

Assignor

 

 

 

 

WESTERN MONEY SYSTEMS,
as an Assignor

 

 

 

By:

/s/ Western Money Systems

 

 

Western Money Systems

 

 

Assignor

 

 

 

 

 

CASH SYSTEMS, INC.,
as an Assignor

 

 

 

By:

/s/ Cash Systems, Inc.

 

 

Cash Systems, Inc.

 

 

Assignor

 

 

[continued on next page]

 

 

 

 

ARRIVA CARD, INC.,
as an Assignor

 

 

 

By:

/s/ Arriva Card, Inc.

 

 

Arriva Card, Inc.

 

 

Assignor

 

32

--------------------------------------------------------------------------------


 

Accepted and Agreed to:

 

DEUTSCHE BANK TRUST COMPANY AMERICAS,

as Collateral Agent

 

 

By:

/s/ Deutsche Bank Trust Company Americas

 

 

Deutsche Bank Trust Company Americas

 

Collateral Agent

 

33

--------------------------------------------------------------------------------


 

ANNEX A

to

SECURITY AGREEMENT

 

SCHEDULE OF LEGAL NAMES, TYPE OF ORGANIZATION
(AND WHETHER A REGISTERED ORGANIZATION AND/OR
A TRANSMITTING UTILITY), JURISDICTION OF ORGANIZATION,
LOCATION, ORGANIZATIONAL IDENTIFICATION NUMBERS
AND FEDERAL EMPLOYER IDENTIFICATION NUMBERS

 

Exact Legal
Name of Each
Assignor

 

Type of
Organization
(or, if the
Assignor is an
Individual, so
indicate)

 

Registered
Organization?
(Yes/No)

 

Jurisdiction
of
Organization

 

Assignor’s
Location (for
purposes of
NY UCC 
§ 9-307)

 

Assignor’s
Organization
Identification
Number (or, if it
has none, so
indicate)

 

Assignor’s
Federal
Employer
Identification
Number (or, if it
has none, so
indicate)

 

Transmitting
Utility?
(Yes/No)

Global Cash Access Holdings, Inc.

 

Corporation

 

Yes

 

Delaware

 

Delaware

 

3760954

 

20-0723270

 

No

Global Cash Access, Inc.

 

Corporation

 

Yes

 

Delaware

 

Delaware

 

2913302

 

94-3309549

 

No

Central Credit, LLC

 

Limited Liability Company

 

Yes

 

Delaware

 

Delaware

 

3001745

 

88-0431550

 

No

Western Money Systems

 

Corporation

 

Yes

 

Nevada

 

Nevada

 

NV19851014463

 

88-0211078

 

No

Cash Systems, Inc.

 

Corporation

 

Yes

 

Delaware

 

Delaware

 

2209473

 

87-0398535

 

No

Arriva Card, Inc.

 

Corporation

 

Yes

 

Delaware

 

Delaware

 

4004255

 

20-3197675

 

No

 

--------------------------------------------------------------------------------


 

ANNEX B

to

SECURITY AGREEMENT

 

SCHEDULE OF TRADE AND FICTITIOUS NAMES

 

None.

 

--------------------------------------------------------------------------------


 

ANNEX C

to

SECURITY AGREEMENT

 

DESCRIPTION OF CERTAIN SIGNIFICANT TRANSACTIONS OCCURRING WITHIN ONE YEAR PRIOR
TO THE DATE OF THE SECURITY AGREEMENT

 

Name of Assignor

 

Description of any
Transactions as required by Section 2.6 of
the Security Agreement

Global Cash Access, Inc. (“GCA”)

 

On April 19, 2010, Innovative Funds Transfer, LLC, a Delaware limited liability
company of which GCA held 60% of the membership interests, was dissolved. In
connection with such dissolution, GCA received certain assets in a liquidating
distribution.

 

--------------------------------------------------------------------------------


 

ANNEX D

to

SECURITY AGREEMENT

 

Schedule of Deposit Accounts

 

Name of
Assignor

 

Description
of Deposit Account

 

Account
Number

 

Name of Bank, Address
and Contact
Information

 

Jurisdiction of Bank
(determined in
accordance with UCC
§ 9-304)

Global Cash Access, Inc.

 

Funds deposited in escrow to satisfy and discharge senior subordinated notes

 

not yet available

 

Bank of New York Mellon Trust Company, N.A.

 

New York

Global Cash Access, Inc.

 

Account used to received Global Cash Access settlements for credit card cash
advances, ACH activities

 

1493205019

 

BANK OF AMERICA;

Candice Williams

275 Valencia Avenue

Brea CA 92823

888-841-8159

 

California

Global Cash Access, Inc.

 

Control Disbursement Account for AP

 

003359800011

 

BANK OF AMERICA; Candice Williams

275 Valencia Avenue

Brea CA 92823

888-841-8159

 

California

Global Cash Access, Inc.

 

Control Disbursement Account for Booths

 

003359807917

 

BANK OF AMERICA; Candice Williams

275 Valencia Avenue

Brea CA 92823

888-841-8159

 

California

Global Cash Access, Inc.

 

Major ATM account to receive daily sweep from ATM activity.  Amounts will sweep
into 14933-05283 ATM Account nightly and will retain a required balance of $50K.

 

1459121803

 

BANK OF AMERICA; Candice Williams

275 Valencia Avenue

Brea CA 92823

888-841-8159

 

California

Global Cash Access, Inc.

 

Major ATM account to fund ATMs throughout entire country.

 

1493305283

 

BANK OF AMERICA; Candice Williams

275 Valencia Avenue

Brea CA 92823

888-841-8159

 

California

Global Cash Access, Inc.

 

Account owned by BoA for ATM Contract Cash.  Account utilized to have all
amounts settle to then sweep to GCA Adjustment account.

 

1233442044

 

BANK OF AMERICA; Candice Williams

275 Valencia Avenue

Brea CA 92823

888-841-8159

 

California

Global Cash Access, Inc.

 

Payroll

 

1493205090

 

BANK OF AMERICA; Candice Williams

275 Valencia Avenue

Brea CA 92823

888-841-8159

 

California

Global Cash Access, Inc.

 

Employee Reimbursement

 

1499411537

 

BANK OF AMERICA; Candice Williams

275 Valencia Avenue

Brea CA 92823

888-841-8159

 

California

Global Cash

 

Capital One Settlement

 

1499928752

 

BANK OF AMERICA;

 

California

 

--------------------------------------------------------------------------------


 

Access, Inc.

 

 

 

 

 

Candice Williams

275 Valencia Avenue

Brea CA 92823

888-841-8159

 

 

Global Cash Access, Inc.

 

All funding is settled to this account accept for commissions

 

1499826329

 

BANK OF AMERICA; Candice Williams

275 Valencia Avenue

Brea CA 92823

888-841-8159

 

California

Global Cash Access, Inc.

 

Visa Payment

 

1499613252

 

BANK OF AMERICA; Candice Williams

275 Valencia Avenue

Brea CA 92823

888-841-8159

 

California

Global Cash Access, Inc.

 

Account used to deposit Santa Ana booth activity and fund booth operations with
cash

 

1475800121

 

BANK OF AMERICA; Candice Williams

275 Valencia Avenue

Brea CA 92823

888-841-8159

 

California

Global Cash Access, Inc.

 

Account used to deposit all Quik Credits checks activity

 

1475300133

 

BANK OF AMERICA; Candice Williams

275 Valencia Avenue

Brea CA 92823

888-841-8159

 

California

Global Cash Access, Inc.

 

TSYS Settlement

 

1499404768

 

BANK OF AMERICA; Candice Williams

275 Valencia Avenue

Brea CA 92823

888-841-8159

 

California

Global Cash Access, Inc.

 

Account used to deposit Morongo booth activity and fund booth operations with
cash

 

1499102350

 

BANK OF AMERICA; Candice Williams

275 Valencia Avenue

Brea CA 92823

888-841-8159

 

California

Global Cash Access, Inc.

 

Account used to deposit Tulalip booth activity and fund booth operations with
cash

 

1499107706

 

BANK OF AMERICA; Candice Williams

275 Valencia Avenue

Brea CA 92823

888-841-8159

 

California

Global Cash Access, Inc.

 

Account used to deposit Hollywood booth activity and fund booth operations with
cash

 

1499030585

 

BANK OF AMERICA; Candice Williams

275 Valencia Avenue

Brea CA 92823

888-841-8159

 

California

Global Cash Access, Inc.

 

Account used to deposit Quil Ceda Creek booth activity and fund booth operations
with cash

 

1499727022

 

BANK OF AMERICA; Candice Williams

275 Valencia Avenue

Brea CA 92823

888-841-8159

 

California

Global Cash Access, Inc.

 

Account used to deposit Hon Dah booth activity and fund booth operations with
cash

 

1499727041

 

BANK OF AMERICA; Candice Williams

275 Valencia Avenue

Brea CA 92823

888-841-8159

 

California

Global Cash Access, Inc.

 

Account used to deposit Odawa booth activity and fund booth

 

1499821817

 

BANK OF AMERICA; Candice Williams

 

California

 

2

--------------------------------------------------------------------------------


 

 

 

operations with cash

 

 

 

275 Valencia Avenue

Brea CA 92823

888-841-8159

 

 

Global Cash Access, Inc.

 

Account used to deposit Delaware Park booth activity and fund booth operations
with cash

 

1499923900

 

BANK OF AMERICA; Candice Williams

275 Valencia Avenue

Brea CA 92823

888-841-8159

 

California

Global Cash Access, Inc.

 

Account used to deposit A.C. Hilton booth activity and fund booth operations
with cash

 

1499924339

 

BANK OF AMERICA; Candice Williams

275 Valencia Avenue

Brea CA 92823

888-841-8159

 

California

Global Cash Access, Inc.

 

Account used to deposit A.C. Trump Taj Mahal booth activity and fund booth
operations with cash

 

1499924372

 

BANK OF AMERICA; Candice Williams

275 Valencia Avenue

Brea CA 92823

888-841-8159

 

California

Global Cash Access, Inc.

 

Account used to deposit A.C. Borgata booth activity and fund booth operations
with cash

 

1499924377

 

BANK OF AMERICA; Candice Williams

275 Valencia Avenue

Brea CA 92823

888-841-8159

 

California

Global Cash Access, Inc.

 

Account used to deposit Choctaw Casino McAlester booth activity and fund booth
operations with cash

 

1499926692

 

BANK OF AMERICA; Candice Williams

275 Valencia Avenue

Brea CA 92823

888-841-8159

 

California

Global Cash Access, Inc.

 

Account used to deposit Newcastle booth activity and fund booth operations with
cash

 

1499927021

 

BANK OF AMERICA; Candice Williams

275 Valencia Avenue

Brea CA 92823

888-841-8159

 

California

Global Cash Access, Inc.

 

Account used to deposit Choctaw Casino Grant booth activity and fund booth
operations with cash

 

1499927861

 

BANK OF AMERICA; Candice Williams

275 Valencia Avenue

Brea CA 92823

888-841-8159

 

California

Global Cash Access, Inc.

 

Account used to deposit Canterbury booth activity and fund booth operations with
cash

 

1499925843

 

BANK OF AMERICA; Candice Williams

275 Valencia Avenue

Brea CA 92823

888-841-8159

 

California

Global Cash Access, Inc.

 

Check Clearing Concentration

 

5720446504

 

CAPITAL ONE;

Connie Delaney

333 Travis St rd Floor

Shreveport LA 71101

318-674-3877

 

Louisiana

Global Cash Access, Inc.

 

Check Clearing - Laser

 

542073535

 

CAPITAL ONE;

Connie Delaney

333 Travis St rd Floor

Shreveport LA 71101

318-674-3877

 

Louisiana

Global Cash Access, Inc.

 

Check Clearing -Preprinted

 

542051175

 

CAPITAL ONE;

Connie Delaney

333 Travis St rd Floor

 

Louisiana

 

3

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

Shreveport LA 71101

318-674-3877

 

 

Global Cash Access, Inc.

 

GCA Investment

 

5720446490

 

CAPITAL ONE;

Connie Delaney

333 Travis St rd Floor

Shreveport LA 71101

318-674-3877

 

Louisiana

Global Cash Access, Inc.

 

ATM Settlement account for Shazam network activity

 

1098373

 

PALM DESERT NATIONAL BANK; Angela Heck

72-750 El Paseo ste C-1

Palm Desert CA 92260

phone 760-674-1490

 

California

Global Cash Access, Inc.

 

Reserve Account

 

783904803

 

PALM DESERT NATIONAL BANK; Angela Heck

72-750 El Paseo ste C-1

Palm Desert CA 92260

phone 760-674-1490

 

California

Global Cash Access, Inc.

 

PDNB-Owned Business Checking Account

 

783904812

 

PALM DESERT NATIONAL BANK; Angela Heck

72-750 El Paseo ste C-1

Palm Desert CA 92260

phone 760-674-1490

 

California

Global Cash Access, Inc.

 

Settlement Account for IPS

 

2000035280181

 

WACHOVIA;

Betty Crawford

1525 West W T Harris Boulevard 3rd Floor

Charlotte NC 28262

704-444-6072

 

North Carolina

Global Cash Access, Inc.

 

Money Market / Expense Escrow Account IPS

 

2000017268846

 

WACHOVIA;

Betty Crawford

1525 West W T Harris Boulevard 3rd Floor

Charlotte NC 28262

704-444-6072

 

North Carolina

Global Cash Access, Inc.

 

Account owned by Wells Fargo Bank for ATM Contract Cash. Internal DDA GCA ATM
Settlement

 

4124524059

 

WELLS FARGO

Olga E. Wisnicky

3800 Howard Hughes Pkwy, Suite 400 | Las Vegas, Nevada 89169

702-791-6272

 

Nevada

Global Cash Access, Inc.

 

Settlement

 

4122076532

 

WELLS FARGO

Olga E. Wisnicky

3800 Howard Hughes Pkwy, Suite 400 | Las Vegas, Nevada 89169

702-791-6272

 

Nevada

Global Cash Access, Inc.

 

A/P Account (controlled disbursement)

 

9600142445

 

WELLS FARGO

Olga E. Wisnicky

3800 Howard Hughes Pkwy, Suite 400 | Las Vegas, Nevada 89169

702-791-6272

 

Nevada

Global Cash

 

Booth A/P (controlled

 

9600142426

 

WELLS FARGO

 

Nevada

 

4

--------------------------------------------------------------------------------


 

Access, Inc.

 

disbursement)

 

 

 

Olga E. Wisnicky

3800 Howard Hughes Pkwy, Suite 400 | Las Vegas, Nevada 89169

702-791-6272

 

 

Global Cash Access, Inc.

 

ATM account to receive daily sweep from ATM activity. Amounts will sweep into
new Wells Fargo Concentration Account opened in Nov 2010

 

4124512427

 

WELLS FARGO

Olga E. Wisnicky

3800 Howard Hughes Pkwy, Suite 400 | Las Vegas, Nevada 89169

702-791-6272

 

Nevada

Global Cash Access, Inc.

 

Payroll

 

4122092521

 

WELLS FARGO

Olga E. Wisnicky

3800 Howard Hughes Pkwy, Suite 400 | Las Vegas, Nevada 89169

702-791-6272

 

Nevada

Global Cash Access, Inc.

 

Employee Reimbursement

 

4122092505

 

WELLS FARGO

Olga E. Wisnicky

3800 Howard Hughes Pkwy, Suite 400 | Las Vegas, Nevada 89169

702-791-6272

 

Nevada

Global Cash Access, Inc.

 

Global Cash Access (Capital One Settlement)

 

4122092547

 

WELLS FARGO

Olga E. Wisnicky

3800 Howard Hughes Pkwy, Suite 400 | Las Vegas, Nevada 89169

702-791-6272

 

Nevada

Global Cash Access, Inc.

 

Western Union funding

 

4122092539

 

WELLS FARGO

Olga E. Wisnicky

3800 Howard Hughes Pkwy, Suite 400 | Las Vegas, Nevada 89169

702-791-6272

 

Nevada

Global Cash Access, Inc.

 

Visa Payment

 

4122092513

 

WELLS FARGO

Olga E. Wisnicky

3800 Howard Hughes Pkwy, Suite 400 | Las Vegas, Nevada 89169

702-791-6272

 

Nevada

Global Cash Access, Inc.

 

Check cashing

 

4122092562

 

WELLS FARGO

Olga E. Wisnicky

3800 Howard Hughes Pkwy, Suite 400 | Las Vegas, Nevada 89169

702-791-6272

 

Nevada

Global Cash Access, Inc.

 

Booth Depository

 

4122092554

 

WELLS FARGO

Olga E. Wisnicky

3800 Howard Hughes Pkwy, Suite 400 | Las Vegas, Nevada 89169

702-791-6272

 

Nevada

Global Cash Access, Inc.

 

Casino Morongo

 

4947717104

 

WELLS FARGO

Olga E. Wisnicky

3800 Howard Hughes

 

Nevada

 

5

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

Pkwy, Suite 400 | Las Vegas, Nevada 89169

702-791-6272

 

 

Global Cash Access, Inc.

 

Tulalip

 

4947717112

 

WELLS FARGO

Olga E. Wisnicky

3800 Howard Hughes Pkwy, Suite 400 | Las Vegas, Nevada 89169

702-791-6272

 

Nevada

Global Cash Access, Inc.

 

Hollywood Booth

 

4947717096

 

WELLS FARGO

Olga E. Wisnicky

3800 Howard Hughes Pkwy, Suite 400 | Las Vegas, Nevada 89169

702-791-6272

 

Nevada

Global Cash Access, Inc.

 

Quil Ceda Creek Booth

 

4947717088

 

WELLS FARGO

Olga E. Wisnicky

3800 Howard Hughes Pkwy, Suite 400 | Las Vegas, Nevada 89169

702-791-6272

 

Nevada

Global Cash Access, Inc.

 

Hon Dah Booth

 

4947717070

 

WELLS FARGO

Olga E. Wisnicky

3800 Howard Hughes Pkwy, Suite 400 | Las Vegas, Nevada 89169

702-791-6272

 

Nevada

Global Cash Access, Inc.

 

Delaware Park

 

4947717054

 

WELLS FARGO

Olga E. Wisnicky

3800 Howard Hughes Pkwy, Suite 400 | Las Vegas, Nevada 89169

702-791-6272

 

Nevada

Global Cash Access, Inc.

 

A.C. Hilton

 

4947717047

 

WELLS FARGO

Olga E. Wisnicky

3800 Howard Hughes Pkwy, Suite 400 | Las Vegas, Nevada 89169

702-791-6272

 

Nevada

Global Cash Access, Inc.

 

A.C. Trump Taj Mahal

 

4947717039

 

WELLS FARGO

Olga E. Wisnicky

3800 Howard Hughes Pkwy, Suite 400 | Las Vegas, Nevada 89169

702-791-6272

 

Nevada

Global Cash Access, Inc.

 

A.C. Borgata

 

4947717021

 

WELLS FARGO

Olga E. Wisnicky

3800 Howard Hughes Pkwy, Suite 400 | Las Vegas, Nevada 89169

702-791-6272

 

Nevada

Global Cash Access, Inc.

 

Choctaw Casino McAlester

 

4947717005

 

WELLS FARGO

Olga E. Wisnicky

3800 Howard Hughes Pkwy, Suite 400 | Las Vegas, Nevada 89169

 

Nevada

 

6

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

702-791-6272

 

 

Global Cash Access, Inc.

 

Newcastle

 

4947716999

 

WELLS FARGO

Olga E. Wisnicky

3800 Howard Hughes Pkwy, Suite 400 | Las Vegas, Nevada 89169

702-791-6272

 

Nevada

Global Cash Access, Inc.

 

Choctaw Casino Grant

 

4947716981

 

WELLS FARGO

Olga E. Wisnicky

3800 Howard Hughes Pkwy, Suite 400 | Las Vegas, Nevada 89169

702-791-6272

 

Nevada

Global Cash Access, Inc.

 

Choctaw Casino Idabel

 

4945497931

 

WELLS FARGO

Olga E. Wisnicky

3800 Howard Hughes Pkwy, Suite 400 | Las Vegas, Nevada 89169

702-791-6272

 

Nevada

Global Cash Access, Inc.

 

ATM Chargeback

 

4124512435

 

WELLS FARGO

Olga E. Wisnicky

3800 Howard Hughes Pkwy, Suite 400 | Las Vegas, Nevada 89169

702-791-6272

 

Nevada

Global Cash Access Holdings, Inc.

 

GCA Holdings Concentration

 

1499027233

 

BANK OF AMERICA

Candice Williams

275 Valencia Avenue

Brea CA 92823

888-841-8159

 

California

Global Cash Access Holdings, Inc.

 

GCA Holdings Concentration

 

4122092646

 

WELLS FARGO

Olga E. Wisnicky

3800 Howard Hughes Pkwy, Suite 400 | Las Vegas, Nevada 89169

702-791-6272

 

Nevada

Central Credit, LLC

 

Account used to deposit CCI checks received as payments

 

1493005218

 

BANK OF AMERICA

Candice Williams

275 Valencia Avenue

Brea CA 92823

888-841-8159

 

California

Central Credit, LLC

 

Depository account for Central Credit

 

1499821350

 

BANK OF AMERICA

Candice Williams

275 Valencia Avenue

Brea CA 92823

888-841-8159

 

California

Central Credit, LLC

 

Control Disbursement Account for CC

 

003359800284

 

BANK OF AMERICA

Candice Williams

275 Valencia Avenue

Brea CA 92823

888-841-8159

 

California

Central Credit, LLC

 

Central Credit LLC (Cash - CC Non-Guarantee Acc)

 

1499926239

 

BANK OF AMERICA

Candice Williams

275 Valencia Avenue

Brea CA 92823

888-841-8159

 

California

 

7

--------------------------------------------------------------------------------


 

Central Credit, LLC

 

Central Credit LLC (Cash - Ck Warranty Income/Exp)

 

1499926234

 

BANK OF AMERICA

Candice Williams

275 Valencia Avenue

Brea CA 92823

888-841-8159

 

California

Central Credit, LLC

 

Central Credit

 

4122092414

 

WELLS FARGO

Olga E. Wisnicky

3800 Howard Hughes Pkwy, Suite 400 | Las Vegas, Nevada 89169

702-791-6272

 

Nevada

Central Credit, LLC

 

Central Credit A/P (non-controlled disbursement)

 

4122092430

 

WELLS FARGO

Olga E. Wisnicky

3800 Howard Hughes Pkwy, Suite 400 | Las Vegas, Nevada 89169

702-791-6272

 

Nevada

Central Credit, LLC

 

Central Credit LLC (Cash — Check Warranty income/expense)

 

4122092422

 

WELLS FARGO

Olga E. Wisnicky

3800 Howard Hughes Pkwy, Suite 400 | Las Vegas, Nevada 89169

702-791-6272

 

Nevada

Central Credit, LLC

 

Central Credit funding reserve

 

4123022725

 

WELLS FARGO

Olga E. Wisnicky

3800 Howard Hughes Pkwy, Suite 400 | Las Vegas, Nevada 89169

702-791-6272

 

Nevada

Central Credit, LLC

 

Check warranty

 

4122092489

 

WELLS FARGO

Olga E. Wisnicky

3800 Howard Hughes Pkwy, Suite 400 | Las Vegas, Nevada 89169

702-791-6272

 

Nevada

Cash Systems, Inc.

 

Roll up and consolidation

 

4121460067

 

WELLS FARGO

Olga E. Wisnicky

3800 Howard Hughes Pkwy, Suite 400 | Las Vegas, Nevada 89169

702-791-6272

 

Nevada

Cash Systems, Inc.

 

POS debit activity

 

4121460026

 

WELLS FARGO

Olga E. Wisnicky

3800 Howard Hughes Pkwy, Suite 400 | Las Vegas, Nevada 89169

702-791-6272

 

Nevada

Cash Systems, Inc.

 

Reimbursement for NSF’s

 

4121460034

 

WELLS FARGO

Olga E. Wisnicky

3800 Howard Hughes Pkwy, Suite 400 | Las Vegas, Nevada 89169

702-791-6272

 

Nevada

Cash Systems, Inc.

 

Revenue Account (from US Bank)

 

4121466502

 

WELLS FARGO

Olga E. Wisnicky

3800 Howard Hughes

 

Nevada

 

8

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

Pkwy, Suite 400 | Las Vegas, Nevada 89169

702-791-6272

 

 

Cash Systems, Inc.

 

CSI Disbursement

 

4121459986

 

WELLS FARGO

Olga E. Wisnicky

3800 Howard Hughes Pkwy, Suite 400 | Las Vegas, Nevada 89169

702-791-6272

 

Nevada

Cash Systems, Inc.

 

IGS ATM Interchange :Inactive

 

4121466528

 

WELLS FARGO

Olga E. Wisnicky

3800 Howard Hughes Pkwy, Suite 400 | Las Vegas, Nevada 89169

702-791-6272

 

Nevada

Cash Systems, Inc.

 

Account used to deposit booth activity and fund booth operations with cash

 

4121460059

 

WELLS FARGO

Olga E. Wisnicky

3800 Howard Hughes Pkwy, Suite 400 | Las Vegas, Nevada 89169

702-791-6272

 

Nevada

Cash Systems, Inc.

 

Account used to deposit Riverwind booth activity and fund booth operations with
cash

 

4944853985

 

WELLS FARGO

Olga E. Wisnicky

3800 Howard Hughes Pkwy, Suite 400 | Las Vegas, Nevada 89169

702-791-6272

 

Nevada

Cash Systems, Inc.

 

Account used to deposit Winstar booth activity and fund booth operations with
cash

 

4944853993

 

WELLS FARGO

Olga E. Wisnicky

3800 Howard Hughes Pkwy, Suite 400 | Las Vegas, Nevada 89169

702-791-6272

 

Nevada

Cash Systems, Inc.

 

Account used to deposit Canterbury booth activity and fund booth operations with
cash

 

4944897453

 

WELLS FARGO

Olga E. Wisnicky

3800 Howard Hughes Pkwy, Suite 400 | Las Vegas, Nevada 89169

702-791-6272

 

Nevada

Cash Systems, Inc.

 

Account used to deposit Choctaw booth activity and fund booth operations with
cash

 

4944945815

 

WELLS FARGO

Olga E. Wisnicky

3800 Howard Hughes Pkwy, Suite 400 | Las Vegas, Nevada 89169

702-791-6272

 

Nevada

Cash Systems, Inc.

 

Account used to deposit Choctaw Pocola booth activity and fund booth operations
with cash

 

4945142107

 

WELLS FARGO

Olga E. Wisnicky

3800 Howard Hughes Pkwy, Suite 400 | Las Vegas, Nevada 89169

702-791-6272

 

Nevada

Cash Systems, Inc.

 

Account used to deposit Fantasy Springs Resort booth activity and fund booth
operations with cash

 

4945157048

 

WELLS FARGO

Olga E. Wisnicky

3800 Howard Hughes Pkwy, Suite 400 | Las Vegas, Nevada 89169

 

Nevada

 

9

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

702-791-6272

 

 

Arriva Card, Inc.

 

Arriva Card, Inc

 

1499328910

 

BANK OF AMERICA

Candice Williams

275 Valencia Avenue

Brea CA 92823

888-841-8159

 

California

Arriva Card, Inc.

 

Control Disbursement Account for Arriva

 

003359803502

 

BANK OF AMERICA

Candice Williams

275 Valencia Avenue

Brea CA 92823

888-841-8159

 

California

Arriva Card, Inc.

 

Arriva Card Lockbox

 

4121224869

 

WELLS FARGO

Olga E. Wisnicky

3800 Howard Hughes Pkwy, Suite 400 | Las Vegas, Nevada 89169

702-791-6272

 

Nevada

Arriva Card, Inc.

 

Non-controlled disbursement

 

4122092455

 

WELLS FARGO

Olga E. Wisnicky

3800 Howard Hughes Pkwy, Suite 400 | Las Vegas, Nevada 89169

702-791-6272

 

Nevada

Western Money Systems

 

Account used to send wires and to deposit Western Money checks received as
payments

 

1499803238

 

BANK OF AMERICA

Candice Williams

275 Valencia Avenue

Brea CA 92823

888-841-8159

 

California

Western Money Systems

 

Western Money Disbursement

 

3359809681

 

BANK OF AMERICA

Candice Williams

275 Valencia Avenue

Brea CA 92823

888-841-8159

 

California

Western Money Systems

 

Account used to send wires and to deposit WMS manufacturing checks received as
payments

 

1499803257

 

BANK OF AMERICA

Candice Williams

275 Valencia Avenue

Brea CA 92823

888-841-8159

 

California

Western Money Systems

 

Western Money (Syspro) Disbursement

 

3359810010

 

BANK OF AMERICA

Candice Williams

275 Valencia Avenue

Brea CA 92823

888-841-8159

 

California

Western Money Systems

 

Non-manufacturing concentration

 

4122092463

 

WELLS FARGO

Olga E. Wisnicky

3800 Howard Hughes Pkwy, Suite 400 | Las Vegas, Nevada 89169

702-791-6272

 

Nevada

Western Money Systems

 

Non-manufacturing A/P (non-controlled disbursement)

 

4122092497

 

WELLS FARGO

Olga E. Wisnicky

3800 Howard Hughes Pkwy, Suite 400 | Las Vegas, Nevada 89169

702-791-6272

 

Nevada

Western

 

Manufacturing concentration

 

4122092471

 

WELLS FARGO

 

Nevada

 

10

--------------------------------------------------------------------------------


 

Money Systems

 

 

 

 

 

Olga E. Wisnicky

3800 Howard Hughes Pkwy, Suite 400 | Las Vegas, Nevada 89169

702-791-6272

 

 

Western Money Systems

 

Manufacturing A/P (non-controlled disbursement)

 

4122092448

 

WELLS FARGO

Olga E. Wisnicky

3800 Howard Hughes Pkwy, Suite 400 | Las Vegas, Nevada 89169

702-791-6272

 

Nevada

 

11

--------------------------------------------------------------------------------


 

ANNEX E

to

SECURITY AGREEMENT

 

DESCRIPTION OF COMMERCIAL TORT CLAIMS

 

Name of Assignor

 

Description of Commercial Tort Claims

Global Cash Access Holdings, Inc. (“Holdings”) and Global Cash Access, Inc.
(“GCA”)

 

On April 16, 2010, Holdings and GCA commenced an action in the District Court of
Nevada, Clark County, against the three current principals of Sightline
Payments, LLC, all of whom are former executives of Holdings and GCA. Holdings
and GCA allege misappropriation of trade secrets, breach of contract, breach of
duty of good faith and fair dealing and seeks damages and declaratory and
injunctive relief.

 

--------------------------------------------------------------------------------


 

ANNEX F

to

SECURITY AGREEMENT

 

SCHEDULE OF MARKS AND APPLICATIONS;
INTERNET DOMAIN NAME REGISTRATIONS

 

1.                                      Marks and Applications:

 

Registered Marks

 

Owner

 

Mark

 

Registration No.

 

Reg. Date

 

Country / State

 

 

 

 

 

 

 

 

 

Global Cash Access, Inc.

 

QUIK CASH*

 

1578102

 

01/16/90

 

USA

 

 

 

 

 

 

 

 

 

Global Cash Access, Inc.

 

GLOBAL CASH ACCESS

 

2133474

 

01/27/98

 

USA

 

 

 

 

 

 

 

 

 

Global Cash Access, Inc.

 

CASINO CASH PLUS

 

2224388

 

02/16/99

 

USA

 

 

 

 

 

 

 

 

 

Global Cash Access, Inc.

 

ACM (Stylized Letters)

 

2719608

 

05/27/03

 

USA

 

 

 

 

 

 

 

 

 

Global Cash Access, Inc.

 

QUIKMARKETING

 

2820232

 

03/02/04

 

USA

 

 

 

 

 

 

 

 

 

Global Cash Access, Inc.

 

ACM

 

2800174

 

12/30/03

 

USA

 

 

 

 

 

 

 

 

 

Global Cash Access, Inc.

 

TRANSACTIONS THAT COUNT

 

3695586

 

10/13/09

 

USA

 

 

 

 

 

 

 

 

 

Global Cash Access, Inc.

 

STRETCH YOUR LIMITS

 

3695926

 

10/13/09

 

USA

 

 

 

 

 

 

 

 

 

Global Cash Access, Inc.

 

CC CENTRALCREDIT & Design

 

3914018

 

02/01/11

 

USA

 

 

 

 

 

 

 

 

 

Global Cash Access, Inc.

 

CC & Design

GRAPHIC [g106061km13i001.jpg]

 

3914016

 

02/01/11

 

USA

 

 

 

 

 

 

 

 

 

Cash Systems, Inc.

 

REVOLUTIONIZING CASH ACCESS TECHNOLOGY FOR THE GAMING INDUSTRY

 

3478721

 

08/05/08

 

USA

 

 

 

 

 

 

 

 

 

Cash Systems, Inc.

 

CASINO PC

 

3478726

 

08/05/08

 

USA

 

--------------------------------------------------------------------------------


 

 

 

ANNEX C

 

 

to

 

 

SECURITY AGREEMENT

 

 

Global Cash Access, Inc.

 

QUIKCASH

 

3081648

 

04/18/06

 

USA

 

 

 

 

 

 

 

 

 

Global Cash Access, Inc.

 

QUIKMEDIA

 

2947774

 

05/10/05

 

USA

 

 

 

 

 

 

 

 

 

Global Cash Access, Inc.

 

ARRIVA

 

3320391

 

10/23/07

 

USA

 

 

 

 

 

 

 

 

 

Global Cash Access, Inc.

 

ARRIVA

 

557875

 

05/15/07

 

Switzerland

 

 

 

 

 

 

 

 

 

Global Cash Access, Inc.

 

ARRIVA

 

985707

 

05/28/07

 

Mexico

 

 

 

 

 

 

 

 

 

Global Cash Access, Inc.

 

ARRIVA

 

26436

 

04/20/07

 

Aruba

 

 

 

 

 

 

 

 

 

Global Cash Access, Inc.

 

ARRIVA

 

300805022

 

06/08/07

 

Hong Kong

 

 

 

 

 

 

 

 

 

Global Cash Access, Inc.

 

ARRIVA

 

N026595

 

07/30/07

 

Macau

 

 

 

 

 

 

 

 

 

Global Cash Access, Inc.

 

ARRIVA

 

1158622

 

10/11/07

 

Australia

 

 

 

 

 

 

 

 

 

Cash Systems, Inc.

 

CASH SYSTEMS, INC.

 

3546937

 

12/16/08

 

USA

 

 

 

 

 

 

 

 

 

Cash Systems, Inc.

 

ALL-IN-1 ATM

 

3570107

 

02/03/09

 

USA

 

 

 

 

 

 

 

 

 

Cash Systems, Inc.

 

CASH CLUB

 

3692614

 

10/06/09

 

USA

 

 

 

 

 

 

 

 

 

Cash Systems, Inc.

 

TOTALCASH

 

3616088

 

05/05/09

 

USA

 

 

 

 

 

 

 

 

 

Global Cash Access, Inc.

 

CASINO DIRECT

 

2497578

 

04/17/09

 

UK

 

 

 

 

 

 

 

 

 

Global Cash Access, Inc.

 

CASINO DIRECT

 

7299068

 

03/18/10

 

EU

 

 

 

 

 

 

 

 

 

Western Money Systems

 

WESTERN MONEY SYSTEMS

 

3847071

 

09/14/10

 

USA

 

 

 

 

 

 

 

 

 

Western Money Systems

 

WESTERN MONEY SYSTEMS

 

3830350

 

08/10/10

 

USA

 

 

 

 

 

 

 

 

 

Western Money Systems

 

WESTERN MONEY SYSTEMS

 

3839900

 

08/31/10

 

USA

 

--------------------------------------------------------------------------------


 

Global Cash Access, Inc.

 

CC Central Credit

 

Doc. No. 20100445744-41

 

06/18/10

 

Nevada

 

--------------------------------------------------------------------------------

* This mark is subject to a recorded security interest in favor of BT Commercial
Corporation.

 

Applications for Marks

 

Owner

 

Mark

 

Application No.

 

Application Date

 

Country

 

 

 

 

 

 

 

 

 

Cash Systems, Inc.

 

ONE CARD IS ALL YOU NEED

 

77070502

 

12/22/06

 

USA

 

 

 

 

 

 

 

 

 

Cash Systems, Inc.

 

THE COMPLETE CASH ACCESS PACKAGE

 

77074011

 

01/01/07

 

USA

 

 

 

 

 

 

 

 

 

Cash Systems, Inc.

 

TABLECASH

 

77102447

 

02/08/07

 

USA

 

 

 

 

 

 

 

 

 

Global Cash Access, Inc

 

TRANSACTION READY

 

77700369

 

03/26/09

 

USA

 

 

 

 

 

 

 

 

 

Global Cash Access, Inc.

 

TRANSACTIONS THAT COUNT

 

77700381

 

03/26/09

 

USA

 

 

 

 

 

 

 

 

 

Global Cash Access, Inc.

 

TRANSACTION READY

 

77700389

 

03/26/09

 

USA

 

 

 

 

 

 

 

 

 

Global Cash Access, Inc.

 

QUIKPLAY

 

77709127

 

04/07/09

 

USA

 

 

 

 

 

 

 

 

 

Global Cash Access, Inc.

 

CARDXCHANGE

 

77891881

 

12/11/09

 

USA

 

 

 

 

 

 

 

 

 

Global Cash Access, Inc.

 

CARDXCHANGE

 

77891903

 

12/11/09

 

USA

 

 

 

 

 

 

 

 

 

Global Cash Access, Inc.

 

CARD IN CARD OUT

 

77891925

 

12/11/09

 

USA

 

 

 

 

 

 

 

 

 

Global Cash Access, Inc.

 

CARD IN CARD OUT

 

77891936

 

12/11/09

 

USA

 

 

 

 

 

 

 

 

 

Global Cash Access, Inc.

 

CICO

 

77893693

 

12/15/09

 

USA

 

 

 

 

 

 

 

 

 

Global Cash Access, Inc.

 

CICO

 

77893733

 

12/15/09

 

USA

 

--------------------------------------------------------------------------------


 

Global Cash Access, Inc.

 

CSI

 

85062249

 

06/14/10

 

USA

 

 

 

 

 

 

 

 

 

Global Cash Access, Inc.

 

GCA

 

85164038

 

10/28/10

 

USA

 

 

 

 

 

 

 

 

 

Global Cash Access, Inc.

 

GCA

 

85164082

 

10/28/10

 

USA

 

 

 

 

 

 

 

 

 

Global Cash Access, Inc.

 

GLOBAL CASH ACCESS

 

85164098

 

10/28/10

 

USA

 

 

 

 

 

 

 

 

 

Global Cash Access, Inc.

 

GLOBAL CASH ACCESS

 

85164118

 

10/28/10

 

USA

 

 

 

 

 

 

 

 

 

Global Cash Access, Inc.

 

QUIKCREDIT

 

85204212

 

12/22/10

 

USA

 

 

 

 

 

 

 

 

 

Western Money Systems

 

CHANGEX

 

85066861

 

06/18/10

 

USA

 

 

 

 

 

 

 

 

 

Western Money Systems

 

CHANGEX

 

85066889

 

06/18/10

 

USA

 

 

 

 

 

 

 

 

 

Western Money Systems

 

TICKETXCHANGE

 

85089860

 

07/21/10

 

USA

 

 

 

 

 

 

 

 

 

Western Money Systems

 

JACKPOTXCHANGE

 

85094245

 

07/27/10

 

USA

 

 

 

 

 

 

 

 

 

Western Money Systems

 

JACKPOTXCHANGE

 

85128459

 

09/13/10

 

USA

 

 

 

 

 

 

 

 

 

Western Money Systems

 

XCHANGE MANAGER

 

85093937

 

07/27/10

 

USA

 

 

 

 

 

 

 

 

 

Western Money Systems

 

CASINOXCHANGE

 

85093895

 

07/27/10

 

USA

 

 

 

 

 

 

 

 

 

Western Money Systems

 

CASINOXCHANGE

 

85094274

 

07/27/10

 

USA

 

 

 

 

 

 

 

 

 

Western Money Systems

 

XCHANGE EXPLORER

 

85093992

 

07/27/10

 

USA

 

 

 

 

 

 

 

 

 

Western Money Systems

 

POINTXCHANGE

 

85110215

 

08/18/10

 

USA

 

 

 

 

 

 

 

 

 

Western Money Systems

 

POINTXCHANGE

 

85110247

 

08/18/10

 

USA

 

--------------------------------------------------------------------------------


 

2.             Internet Domain Name Registrations:

 

Owner

 

Internet Domain Names

 

Country

 

Registration No.
(or other applicable
identifier)

 

Registration
Date

 

 

 

 

 

 

 

 

 

Global Cash Access, Inc.

 

http://www.globalcashaccess.com/

 

USA

 

N/A

 

May 22, 1998

 

 

 

 

 

 

 

 

 

Global Cash Access, Inc.

 

http://www.gcainc.com/

 

USA

 

N/A

 

November 23, 2006

 

--------------------------------------------------------------------------------


 

ANNEX G

to

SECURITY AGREEMENT

 

SCHEDULE OF PATENTS

 

Issued Patents

 

Owner

 

Title of Patent

 

Patent Number

 

Issue Date

 

Country

 

 

 

 

 

 

 

 

 

Global Cash Access, Inc.

 

ATM and POS terminal and method of use thereof

 

6081792

 

06/27/00

 

USA

 

 

 

 

 

 

 

 

 

Global Cash Access, Inc.

 

Method and apparatus for providing money for operating a gaming machine

 

6843412

 

01/18/05

 

USA

 

 

 

 

 

 

 

 

 

Cash Systems, Inc.

 

System and method for performing a quasi- cash transaction

 

6951302

 

10/04/05

 

USA

 

 

 

 

 

 

 

 

 

Cash Systems, Inc.

 

System and method for checkless cash advance settlement

 

7461780

 

12/09/08

 

USA

 

 

 

 

 

 

 

 

 

Western Money Systems

 

Retrofit bill validator assembly

 

5544728

 

08/13/96

 

USA

 

 

 

 

 

 

 

 

 

Western Money Systems

 

Method and apparatus for low cost concurrent provision of gaming machine token
redemption and ATM services

 

7886961

 

02/15/11

 

USA

 

The following patents have expired and the applicable Assignor does not intend
to revive them:

 

Western Money Systems

 

Bill validator kit for a gaming machine

 

D360227

 

07/11/95

 

USA

 

 

 

 

 

 

 

 

 

Western Money Systems

 

Face plate for a bill validator kit for a gaming machine

 

D360228

 

07/11/95

 

USA

 

 

 

 

 

 

 

 

 

Western Money Systems

 

Mounting plate for a bill validator kit and reel assembly for a gaming machine

 

D370031

 

05/21/96

 

USA

 

--------------------------------------------------------------------------------


 

Applications for Patents

 

Owner

 

Title

 

Application
Number

 

Application
Date

 

Country

 

 

 

 

 

 

 

 

 

Global Cash Access, Inc.

 

Systems for enhancing funding of gaming

 

11991814

 

03/10/08

 

USA

 

 

 

 

 

 

 

 

 

Cash Systems, Inc.

 

System and method for performing a financial transaction within a casino

 

10417639

 

04/17/03

 

USA

 

 

 

 

 

 

 

 

 

Cash Systems, Inc.

 

System and method for integrated player tracking and cash access

 

10957283

 

10/01/04

 

USA

 

 

 

 

 

 

 

 

 

Cash Systems, Inc.

 

System and method for integrated player tracking and cash access

 

2540935

 

10/01/04

 

Canada

 

 

 

 

 

 

 

 

 

Cash Systems, Inc.

 

Multi-function cashless gaming ATM

 

2541093

 

10/01/04

 

Canada

 

 

 

 

 

 

 

 

 

Cash Systems, Inc.

 

System and method for integrated player tracking and cash access

 

2004279142

 

10/01/04

 

Australia

 

 

 

 

 

 

 

 

 

Cash Systems, Inc.

 

System and method for integrated player tracking and cash access

 

2009233682

 

10/01/04

 

Australia

 

 

 

 

 

 

 

 

 

Cash Systems, Inc.

 

Multi-function cashless gaming ATM

 

2004277430

 

10/01/04

 

Australia

 

 

 

 

 

 

 

 

 

Cash Systems, Inc.

 

Multi-function cashless gaming ATM

 

2009213039

 

10/01/04

 

Australia

 

 

 

 

 

 

 

 

 

Cash Systems, Inc.

 

Multi-function cashless gaming ATM

 

200480031999.0

 

10/01/04

 

PRC

 

 

 

 

 

 

 

 

 

Cash Systems, Inc.

 

System and method for integrated player tracking and cash access

 

200480031968.5

 

10/01/04

 

PRC

 

 

 

 

 

 

 

 

 

Cash Systems, Inc.

 

System and method for integrated player tracking and cash access

 

04793971.5

 

10/01/04

 

European Patent Convention

 

--------------------------------------------------------------------------------


 

Cash Systems, Inc.

 

Multi-function cashless gaming ATM

 

04793970.7

 

10/01/04

 

European Patent Convention

 

 

 

 

 

 

 

 

 

Cash Systems, Inc.

 

Multi-function cashless gaming ATM

 

10956644

 

10/01/04

 

USA

 

 

 

 

 

 

 

 

 

Cash Systems, Inc.

 

Electronic transaction access system and method using a player tracker card

 

11208100

 

08/18/05

 

USA

 

 

 

 

 

 

 

 

 

Cash Systems, Inc.

 

System and method for performing a financial transaction in an entertainment
center

 

11261974

 

10/28/05

 

USA

 

 

 

 

 

 

 

 

 

Cash Systems, Inc.

 

System and method for checkless cash advance settlement

 

12268857

 

11/11/08

 

USA

 

--------------------------------------------------------------------------------


 

ANNEX H

to

SECURITY AGREEMENT

 

SCHEDULE OF COPYRIGHTS

 

None.

 

--------------------------------------------------------------------------------


 

ANNEX I

to

SECURITY AGREEMENT

 

GRANT OF SECURITY INTEREST
IN UNITED STATES TRADEMARKS

 

FOR GOOD AND VALUABLE CONSIDERATION, receipt and sufficiency of which are hereby
acknowledged, [Name of Grantor], a                               
                          with principal offices at
                               (the “Grantor”), hereby grants to Deutsche Bank
Trust Company Americas, as Collateral Agent, with principal offices at 60 Wall
Street, New York, New York, 10005 (the “Grantee”), a continuing security
interest in (i) all of the Grantor’s right, title and interest in, to and under
to the United States trademarks, trademark registrations and trademark
applications (the “Marks”) set forth on Schedule A attached hereto, (ii) all
Proceeds (as such term is defined in the Security Agreement referred to below)
and products of the Marks, (iii) the goodwill of the businesses with which the
Marks are associated and (iv) all causes of action arising prior to or after the
date hereof for infringement of any of the Marks or unfair competition regarding
the same.

 

THIS GRANT is made to secure the satisfactory performance and payment of all the
Obligations of the Grantor, as such term is defined in the Security Agreement
among the Grantor, the other assignors from time to time party thereto and the
Grantee, dated as of March 1, 2011 (as amended, modified, restated and/or
supplemented from time to time, the “Security Agreement”).  Upon the occurrence
of the Termination Date (as defined in the Security Agreement), the Grantee
shall execute, acknowledge, and deliver to the Grantor an instrument in writing
releasing the security interest in the Marks acquired under this Grant.

 

This Grant has been granted in conjunction with the security interest granted to
the Grantee under the Security Agreement.  The rights and remedies of the
Grantee with respect to the security interest granted herein are as set forth in
the Security Agreement, all terms and provisions of which are incorporated
herein by reference.  In the event that any provisions of this Grant are deemed
to conflict with the Security Agreement, the provisions of the Security
Agreement shall govern.

 

[Remainder of this page intentionally left blank; signature page follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Grant as of the         
day of                         ,         .

 

 

[NAME OF GRANTOR], Grantor

 

 

 

 

DEUTSCHE BANK TRUST COMPANY AMERICAS,

 

 

 

as Collateral Agent and Grantee

 

 

 

 

 

By

/s/ Deutsche Bank Trust Company Americas

 

 

 

 

 

Deutsche Bank Trust Company Americas

 

 

 

 

 

Collateral Agent and Grantee

 

 

2

--------------------------------------------------------------------------------


 

SCHEDULE A

 

MARK

 

REG. NO.

 

REG. DATE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

ANNEX J

to

SECURITY AGREEMENT

 

GRANT OF SECURITY INTEREST
IN UNITED STATES PATENTS

 

FOR GOOD AND VALUABLE CONSIDERATION, receipt and sufficiency of which are hereby
acknowledged, [Name of Grantor], a                                         with
principal offices at                                                         
(the “Grantor”) , hereby grants to Deutsche Bank Trust Company Americas, as
Collateral Agent, with principal offices at 60 Wall Street, New York, New York,
10005 (the “Grantee”), a continuing security interest in (i) all of the
Grantor’s rights, title and interest in, to and under the United States patents
(the “Patents”) set forth on Schedule A attached hereto, in each case together
with (ii) all Proceeds (as such term is defined in the Security Agreement
referred to below) and products of the Patents, and (iii) all causes of action
arising prior to or after the date hereof for infringement of any of the Patents
or unfair competition regarding the same.

 

THIS GRANT is made to secure the satisfactory performance and payment of all the
Obligations of the Grantor, as such term is defined in the Security Agreement
among the Grantor, the other assignors from time to time party thereto and the
Grantee, dated as of March 1, 2011 (as amended, modified, restated and/or
supplemented from time to time, the “Security Agreement”).  Upon the occurrence
of the Termination Date (as defined in the Security Agreement), the Grantee
shall execute, acknowledge, and deliver to the Grantor an instrument in writing
releasing the security interest in the Patents acquired under this Grant.

 

--------------------------------------------------------------------------------


 

This Grant has been granted in conjunction with the security interest granted to
the Grantee under the Security Agreement.  The rights and remedies of the
Grantee with respect to the security interest granted herein are as set forth in
the Security Agreement, all terms and provisions of which are incorporated
herein by reference.  In the event that any provisions of this Grant are deemed
to conflict with the Security Agreement, the provisions of the Security
Agreement shall govern.

 

[Remainder of this page intentionally left blank; signature page follows]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Grant as of the         
day of                         ,         .

 

 

 

[NAME OF GRANTOR], Grantor

 

 

 

 

 

 

DEUTSCHE BANK TRUST COMPANY AMERICAS,

 

 

 

as Collateral Agent and Grantee

 

 

 

 

 

By:

/s/ Deutsche Bank Trust Company Americas

 

 

 

 

 

Deutsche Bank Trust Company Americas

 

 

 

 

 

Collateral Agent and Grantee

 

 

3

--------------------------------------------------------------------------------


 

SCHEDULE A

 

PATENT

 

PATENT NO.

 

ISSUE DATE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Annex K

 

GRANT OF SECURITY INTEREST
IN UNITED STATES COPYRIGHTS

 

FOR GOOD AND VALUABLE CONSIDERATION, receipt and sufficiency of which are hereby
acknowledged, [Name of Grantor], a[n]                                        
with principal offices at
                                                         (the “Grantor”), hereby
grants to Deutsche Bank Trust Company Americas, with principal offices at 60
Wall Street, New York, New York, 10005, as Collateral Agent (the “Grantee”), a
continuing security interest in (i) all of the Grantor’s rights, title and
interest in, to and under the United States copyright registrations and
applications for registration (the “Copyrights”) set forth on Schedule A
attached hereto, in each case together with (ii) all Proceeds (as such term is
defined in the Security Agreement referred to below) of the Copyrights, and
(iii) all causes of action arising prior to or after the date hereof for
infringement of any of the Copyrights or unfair competition regarding the same.

 

THIS GRANT is made to secure the satisfactory performance and payment of all the
Obligations of the Grantor, as such term is defined in the Security Agreement
among the Grantor, the other assignors from time to time party thereto and the
Grantee, dated as of                          , 2011 (as amended, modified,
restated and/or supplemented from time to time, the “Security Agreement”).  Upon
the occurrence of the Termination Date (as defined in the Security Agreement),
the Grantee shall execute, acknowledge, and deliver to the Grantor an instrument
in writing releasing the security interest in the Copyrights acquired under this
Grant.

 

This Grant has been granted in conjunction with the security interest granted to
the Grantee under the Security Agreement.  The rights and remedies of the
Grantee with respect to the security interest granted herein are as set forth in
the Security Agreement, all terms and provisions of which are incorporated
herein by reference.  In the event that any provisions of this Grant are deemed
to conflict with the Security Agreement, the provisions of the Security
Agreement shall govern.

 

IN WITNESS WHEREOF, the undersigned have executed this Grant as of the         
day of                         ,         .

 

 

[NAME OF GRANTOR], Grantor

 

 

 

 

DEUTSCHE BANK TRUST COMPANY AMERICAS,

 

 

 

as Collateral Agent and Grantee

 

 

1

--------------------------------------------------------------------------------


 

Annex K

 

By:

/s/ Deutsche Bank Trust Company Americas

 

 

 

 

 

Deutsche Bank Trust Company Americas

 

 

 

 

 

Collateral Agent and Grantee

 

 

2

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I SECURITY INTERESTS

 

3

 

 

 

1.1 Grant of Security Interests

 

3

1.2 Power of Attorney

 

5

 

 

 

ARTICLE II GENERAL REPRESENTATIONS, WARRANTIES AND COVENANTS

 

5

 

 

 

2.1 Necessary Filings

 

5

2.2 No Liens

 

5

2.3 Other Financing Statements

 

5

2.4 Legal Names; Type of Organization (and Whether a Registered Organization
and/or a Transmitting Utility); Jurisdiction of Organization; Location;
Organizational Identification Numbers; Federal Employer Identification Number;
Changes Thereto; etc.

 

6

2.5 Trade Names; Etc.

 

6

2.6 Certain Significant Transactions

 

6

2.7 Non-UCC Property and Non-Filing Collateral

 

7

2.8 As-Extracted Collateral; Timber-to-be-Cut

 

7

2.9 Collateral in the Possession of a Bailee

 

7

2.10 Recourse

 

8

 

 

 

ARTICLE III SPECIAL PROVISIONS CONCERNING ACCOUNTS; CONTRACT RIGHTS;
INSTRUMENTS; CHATTEL PAPER AND CERTAIN OTHER COLLATERAL

 

8

 

 

 

3.1 Additional Representations and Warranties

 

8

3.2 Maintenance of Records

 

8

3.3 Direction to Account Debtors; Contracting Parties; etc.

 

8

3.4 Modification of Terms; etc.

 

9

3.5 Collection

 

9

3.6 Instruments

 

9

3.7 Assignors Remain Liable Under Accounts

 

9

3.8 Assignors Remain Liable Under Contracts

 

9

3.9 Deposit Accounts; Etc.

 

10

3.10 Letter-of-Credit Rights

 

11

3.11 Commercial Tort Claims

 

11

3.12 Chattel Paper

 

11

3.13 Further Actions

 

11

 

 

 

ARTICLE IV SPECIAL PROVISIONS CONCERNING INTELLECTUAL PROPERTY

 

11

 

 

 

4.1 Additional Representations and Warranties

 

11

4.2 Non-Infringement

 

12

 

--------------------------------------------------------------------------------


 

4.3 Licenses and Assignments

 

12

4.4 Notification of Infringements

 

12

4.5 Preservation of Marks and Domain Names

 

12

4.6 Maintenance of Registrations and Issuances; Prosecution of Applications

 

12

4.7 Future Intellectual Property Rights

 

13

4.8 Remedies

 

13

 

 

 

ARTICLE V PROVISIONS CONCERNING ALL COLLATERAL

 

13

 

 

 

5.1 Protection of Collateral Agent’s Security

 

13

5.2 Warehouse Receipts Non-Negotiable

 

14

5.3 Additional Information

 

14

5.4 Further Actions

 

14

5.5 Financing Statements

 

14

 

 

 

ARTICLE VI REMEDIES UPON OCCURRENCE OF AN EVENT OF DEFAULT

 

14

 

 

 

6.1 Remedies; Obtaining the Collateral Upon Default

 

14

6.2 Remedies; Disposition of the Collateral

 

16

6.3 Waiver of Claims

 

16

6.4 Application of Proceeds

 

17

6.5 Remedies Cumulative

 

19

6.6 Discontinuance of Proceedings

 

19

 

 

 

ARTICLE VII INDEMNITY

 

19

 

 

 

7.1 Indemnity

 

19

7.2 Indemnity Obligations Secured by Collateral; Survival

 

20

 

 

 

ARTICLE VIII DEFINITIONS

 

21

 

 

 

ARTICLE IX MISCELLANEOUS

 

26

 

 

 

9.1 Notices

 

26

9.2 Waiver; Amendment

 

27

9.3 Obligations Absolute

 

28

9.4 Successors and Assigns

 

28

9.5 Headings Descriptive

 

28

9.6 GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL

 

28

9.7 Assignor’s Duties

 

29

9.8 Termination; Release

 

29

9.9 Counterparts

 

30

9.10 Severability

 

30

9.11 The Collateral Agent and the other Secured Creditors

 

30

9.12 Additional Assignors

 

30

 

--------------------------------------------------------------------------------


 

ANNEX A

 

Schedule of Legal Names, Type of Organization (and Whether a Registered
Organization and/or a Transmitting Utility), Jurisdiction of Organization,
Location, Organizational Identification Numbers and Federal Employer
Identification Numbers

ANNEX B

 

Schedule of Trade and Fictitious Names

ANNEX C

 

Description of Certain Significant Transactions Occurring Within One Year Prior
to the Date of the Security Agreement

ANNEX D

 

Schedule of Deposit Accounts

ANNEX E

 

Schedule of Commercial Tort Claims

ANNEX F

 

Schedule of Marks and Applications; Internet Domain Name Registrations

ANNEX G

 

Schedule of Patents

ANNEX H

 

Schedule of Copyrights

ANNEX I

 

Grant of Security Interest in United States Trademarks

ANNEX J

 

Grant of Security Interest in United States Patents

ANNEX K

 

Grant of Security Interest in United States Copyrights

 

 

 

 

 

[Remainder of this page intentionally left blank]

 

--------------------------------------------------------------------------------